 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBorden Chemical, a Division of Borden, Inc. and In-ternational Chemical Workers Union, Local No.733, AFL-CIO. Case 32-CA-551April 9, 1982DECISION AND ORDEROn April 25, 1979, Administrative Law JudgeMaurice M. Miller issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed an anwering brief. Respondent addi-tionally filed a request for oral argument. On De-cember 10, 1979, the Board, having determinedthat this and other cases' involving an employer'sobligation to furnish certain information regardinghealth and safety-related data to the collective-bar-gaining representative of its employees presentedissues of importance in the administration of theNational Labor Relations Act, as amended, sched-uled oral argument for January 16, 1980. Thereaf-ter, oral argument was rescheduled to January 15,1980, at which time Respondent, the GeneralCounsel, the Charging Party, International Chemi-cal Workers Union, Local No. 733, AFL-CIO(hereinafter also called Local No. 733 or theUnion), and amici curiae presented arguments.2TheGeneral Counsel and the Charging Party subse-quently filed supplemental memorandums of law onthe legislative history of the Act regarding tradesecrets and confidentiality and Respondent filed amemorandum in reply.3The Board has considered the record and the at-tached Decision in light of the exceptions, briefs,and oral arguments, and has decided to affirm therulings, findings, and conclusions of the Adminis-trative Law Judge to the extent consistent here-with.The question here is whether Respondent violat-ed Section 8(a)(5) and (1) of the Act by refusing, asrequested, to furnish the Union with a complete listof raw materials and chemicals purchased, stored,and processed at its Fremont, California, plant.4Minnesota Mining and Manufacturing Company, 261 NLRB 27 (1982);and Colgate-Palmolive Company, 261 NLRB 90 (1982).'The American Federation of Labor and Congress of Industrial Orga-nizations and its Building and Construction Trades and Industrial UnionDepartments presented oral argument as amici curiae.' We find nothing in the legislative history of the Labor ManagementRelations Act of 1947, as cited, which would indicate that Congress evercontemplated the question whether an employer, upon request, should beobligated to furnish a collective-bargaining representative with informa-tion regarding proprietary or trade secret ingredients. We therefore findno basis for concluding that the findings made infra either ignore or over-ride the legislative history of the Act.4The Fremont facility consists of two subdivisions, the Adhesive &Chemicals-West (hereinafter also called AC West), which produces asubstantially diversified product line of resins, adhesives, and formalde-hyde formulations, and the Printing Ink Division, which produces a vari-ety of printing inks, primarily for manufacturers of packing materials.261 NLRB No. 6The Administrative Law Judge found that the datasought is relevant to the Union's representationalfunctions. He also found that there was no merit toRespondent's asserted defenses for refusing to pro-vide a list containing such data, including its claimsthat no request was made within the 10(b) period;that the Union was required to seek the listthrough the contractually provided Health andSafety Committee procedures; that the informationsought was available to the Union through alterna-tive sources; and that the Union waived its right to,or conceded its need for, the list. For reasons setforth by the Administrative Law Judge we agreewith these findings.Respondent additionally claimed, however, thatit was relieved of any obligation to satisfy theUnion's information request because the requestedlist would contain data of a confidential, propri-etary, and trade secret nature which Respondenthad a legitimate business need not to disclose. TheAdministrative Law Judge, while conceding thatcertain of the requested information was of a confi-dential, proprietary, and trade secret nature, foundnevertheless that Respondent had failed to estab-lish, as he found it must to support this defense,that release of the information to the Union wouldresult in "a certain risk of disclosure to its [Re-spondent's] business competitors." The Administra-tive Law Judge therefore found that by failing toprovide all of the requested information, includingthat of a confidential nature, Respondent violatedSection 8(a)(5) and (1) of the Act.We agree with the Administrative Law Judge'sconclusion that by refusing to provide the Unionwith a list of "materials and chemicals" which con-cededly would not compromise its proprietary ad-vantage Respondent violated Section 8(a)(5) and(1) of the Act. Contrary to the Administrative LawJudge, however, we find that Respondent's assert-ed justification with respect to alleged or estab-lished proprietary, confidential, or trade secret in-formation appears, at least on its face, to raise le-gitimate and substantial company interests possiblyrequiring a finding that Respondent need not dis-close the information, or at least not unconditional-ly disclose it.Respondent's assertion, that since the requestedmaterials and chemicals list "contains" highly con-fidential, proprietary, and trade secret informationdisclosure of the entire list is privileged,5is withouts To the extent that Respondent contends that each of the individualformulas and production processes used at both AC West and the Print-ing Ink Division are highly confidential, proprietary, and trade secret innature, we note that the Union has at no time relevant hereto requestedeither formulas or production process information.64 BORDEN CHEMICALmerit. That the list, if furnished, would containsome materials or chemicals which are alleged toor do constitute trade secrets does not excuse Re-spondent from complying with the request to theextent that it includes information as to which noadequate defense is raised.6Accordingly, havingadopted the Administrative Law Judge's findingthat the requested list of raw materials and chemi-cals is relevant to the Union's representationalfunctions,?7we find that Respondent breached itscollective-bargaining obligation when it refused toprovide the Union with a list of the substances re-quested which concededly would not compromiseany proprietary advantage, and therefore violatedSection 8(a)(5) and (1) of the Act. We shall there-fore order Respondent to turn over to the Union alist of those raw materials and chemicals pur-chased, stored, and processed at its Fremont, Cali-fornia, plant as to which Respondent asserts notrade secret defense.8With respect to those substances which Respond-ent claims constitute confidential trade secret infor-mation, however, we shall, in accord with our de-cision in Minnesota Mining and ManufacturingCompany, supra,9issued today, and the procedureset forth therein, give the parties themselves an op-portunity, through collective bargaining, to reachsome agreement viewed satisfactory by both re-garding conditions under which the needed infor-mation may be furnished to the Union with appro-priate safeguards protective of Respondent's pro-prietary interests.10Consequently, we shall not re-solve that aspect of the instant proceeding that re-6 Minnesota Mining and Manufacturing Company, supra, 31-32; FawcettPrinting Corporation, 201 NLRB 964 (1973).7 See Minnesota Mining and Manufacturing Company, supra, 29, andColgate-Palmolive Company, supra, for further discussion.I Respondent made no estimate as to how many of the some 500 differ-ent raw materials and chemicals used at AC West and the 350 raw mate-rials and 350 intermediate chemical compounds used at the Printing InkDivision might constitute trade secrets. However, as more fully discussedby the Administrative Law Judge, Respondent has attached the tradesecret designation to a number of raw materials the discovery of which itclaims would damage its competitive edge. While there may be sub-stances in addition to those specifically referred to which may legitimate-ly be exempted from disclosure pursuant to the Order herein, we willmost carefully scrutinize any number of materials and chemicals substan-tially at variance with the evidence herein adduced by Respondent.9 In that case, we recognized that, in considering a union's request forrelevant but assertedly confidential information, it may become necessary,as envisioned by the Supreme Court in Detroit Edison Ca v. N.LR.B.,440 U.S. 301 (1979), to balance the union's need for such informationagainst any "legitimate and substantial" confidentiality interests estab-lished by the employer, accommodating the parties' interests, insofar asfeasible, in determining the employer's duty to supply the information.We concluded, however, that before undertaking the task of fully balanc-ing the various countervailing rights of the parties they should first at-tempt to develop the necessary methods and devices for the informationexchange through the traditional collective-bargaining mechanism."' We note that the parties have for some years enjoyed an apparentlyamicable bargaining relationship which has included consideration ofhealth and safety related matters. Thus, the climate for reaching such anagreement is favorable.lates to the disclosure of asserted confidential tradesecret information unless and until it is shown thatthe collective-bargaining process has not achievedresolution of the matter."In so doing we recognize, as we indicated inMinnesota Mining and Manufacturing Company,supra, that if the Union and Respondent are unableto reach agreement on a method whereby their re-spective interests would be satisfactorily protectedthese parties may be before us again. If the issue ofwhether the parties have bargained in good faith ispresented to us, we will, of course, look to the to-tality of the circumstances in determining whetherboth have bargained in good faith.12If necessary,we shall undertake the task of balancing theUnion's right of access to data relevant to collec-tive bargaining with Respondent's expressed confi-dentiality concerns in accordance with the princi-ples set forth in Detroit Edison Co., supra. Howev-er, we believe that first allowing these parties anopportunity to adjust their differences best effectu-ates the National Labor Relations Act policy ofmaintaining industrial peace through the resolutionof disputes by resort to the collective-bargainingprocess. 13In summary, we find that Respondent violatedSection 8(a)(5) and (1) of the Act by failing tosupply the Union with the requested raw materialsand chemicals list to the extent such data does notinclude confidential trade secrets. Insofar as Re-spondent avers that supplying the bargaining agentwith the information sought would compromise theconfidentiality of proprietary information, we firstrely on the collective-bargaining process and thegood-faith negotiations of the parties to determineconditions under which information may be fur-nished to the Union while maintaining appropriatesafeguards to protect Respondent's legitimate inter-ests. We shall therefore order Respondent tosupply to the Union the former information, and tobargain in good faith with regard to the latter in-formation.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent," This is not, however, to avoid resolution of the controversy beforeus, for Respondent has not heretofore acknowledged that information ofthe kind sought by the Union is relevant to the latter's collective-bargain-ing functions absent some specific grievance or controversy. We find thatit is." Rhodes-Holland Chevrolet. Ca, 146 NLRB 1304 (1964). Substantia-tion of various positions asserted by the parties would, obviously, be animportant element of any such evaluation." Accordingly, we find it unnecessary at this time to reach or passupon the Administrative Law Judge's analysis or application of the crite-ria to be applied in any such balancing process.65 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBorden Chemical, a Division of Borden, Inc., Fre-mont, California, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively with Interna-tional Chemical Workers Union, Local No. 733,AFL-CIO, as the exclusive bargaining representa-tive of its employees, by refusing to furnish a com-plete list of raw materials and chemicals stored,handled, and processed within its Fremont, Califor-nia, plant to the above-named Union or its desig-nated representatives, except for those substancesthe names of which constitute proprietary trade se-crets.(b) In any like or related manner, interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action, whichis necessary to effectuate the policies of the Act:(a) Furnish Local No. 733, or its designated rep-resentatives, with the requested raw materials andchemicals list described in paragraph l(a) above.(b) Upon request, bargain collectively in goodfaith with Local No. 733, or its designated repre-sentative, regarding its request for the furnishing ofa list of raw materials and chemicals stored, han-dled, and processed within its Fremont, California,plant, insofar as the request relates to items whichare proprietary trade secrets, and thereafter complywith the terms of any agreement reached throughsuch bargaining.(c) Post at its Fremont, California, plant copiesof the attached notice marked "Appendix.""4Copies of said notice, on forms provided by theRegional Director for Region 32, after being dulysigned by Respondent's authorized representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 32,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.MEMBER JENKINS, concurring in part and dissent-ing in part:Contrary to my colleagues, I would require Re-spondent to furnish to the Union a complete list ofraw materials and chemicals purchased, stored, andprocessed at its Fremont, California, plant. See myseparate opinion in Minnesota Mining and Manufac-turing Company, 261 NLRB 27 (1982).MEMBER HUNTER, concurring:I concur in this Decision consistent with theviews expressed in my separate opinion in Minneso-ta Mining and Manufacturing Company, 261 NLRB27 issued this day.1' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelywith International Chemical Workers Union,Local No. 733, AFL-CIO, as the exclusivebargaining representative of our employees, byrefusing to furnish a complete list of raw mate-rials and chemicals stored, handled, and proc-essed within our Fremont, California, plant tothat labor organization or its designated repre-sentatives, except for those substances thenames of which constitute proprietary tradesecrets.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the National Labor Rela-tions Act, as amended.We will, upon request, furnish to Interna-tional Chemical Workers Union, Local No.733, AFL-CIO, or its designated representa-tive, a complete list of raw materials andchemicals stored, handled, and processedwithin our Fremont, California, plant, exceptfor those substances the names of which con-stitute proprietary trade secrets.WE WILL, upon request, bargain collectivelyin good faith with the above-named Union, orits designated representative, regarding its re-quest for the furnishing of a list of raw materi-als and chemicals stored, handled, and proc-essed within our Fremont, California, plant, in-sofar as the request relates to items which areproprietary trade secrets, and thereaftercomply with the terms of any agreementreached through such bargaining.BORDEN CHEMICAL, A DIVISION OFBORDEN, INC.66 BORDEN CHEMICALDECISIONSTATEMENT OF THE CASEMAURICE M. MILLER, Administrative Law Judge:Upon a charge filed on November 22, 1977, and dulyserved, the General Counsel of the National Labor Rela-tions Board caused a complaint and notice of hearing,dated February 6, 1978, to be issued and served onBorden Chemical, a Division of Borden, Inc., designatedas Respondent within this Decision. Therein, Respondentwas charged with the commission of unfair labor prac-tices within the meaning of Section 8(a)(1) and (5) of theNational Labor Relations Act, as amended, 61 Stat. 136,73 Stat. 519, 88 Stat. 395. Respondent's answer, dulyfiled, conceded certain factual allegations within theGeneral Counsel's complaint, but denied the commissionof any unfair labor practice.Pursuant to notice, a hearing with respect to thismatter was held on May 9 and 10, 1978, in Oakland,California, before me. The General Counsel and Re-spondent were represented by counsel. Each party wasafforded a full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence withrespect to pertinent matters. Since the hearing's close,briefs have been received from the General Counsel'srepresentative and Respondent's counsel; these briefshave been duly considered.Upon the entire testimonial record,' documentary evi-dence received, and my observation of the witnesses, Imake the following:FINDINGS OF FACTI. JURISDICTIONRespondent raises no question herein with respect tothe General Counsel's jurisdictional claims. In that con-nection, the General Counsel's complaint, conjoined withRespondent's formed reply, warrants determinations: thatRespondent firm, Borden Chemical, a Division ofBorden, Inc., is a New Jersey corporation with its princi-pal place of business located in Columbus, Ohio; that theAdhesives & Chemicals-West, Division of BordenChemical maintains a Fremont, California, facility, whereit is engaged in the manufacture and nonretail sale ofchemicals and related products; and that, during the 12-month period preceding the complaint's issuance, Re-spondent sold and shipped goods and services valued inexcess of $50,000 from its Fremont, California, facilitydirectly to out-of-state customers. Respondent hereinwas, throughout the period with which this case is con-cerned, and remains, an employer within the meaning ofSection 2(2) of the Act, engaged in commerce and busi-ness operations which affect commerce within the mean-ing of Section 2(6) and (7) of the statute. Further, withdue regard for represently applicable jurisdictional stand-ards, I find assertion of the Board's jurisdiction, in thiscase, warranted and necessary to effectuate statutory ob-jectives.'I On p. 267 of the record transcript, line 18, the word "anachronism"should read "acronym."II. COMPLAINANT UNIONInternational Chemical Workers Union, Local No. 733,AFL-CIO, designated as Complainant Union within thisDecision, is a labor organization within the meaning ofSection 2(5) of the Act, as amended, which admits cer-tain of Respondent's employees to membership.III. UNFAIR LABOR PRACTICESA. IssuesSimply paraphrased, the General Counsel's complaint,herein, raises a single question: Did Respondent refuse tobargain collectively, in good faith, with ComplainantUnion herein, when the firm's management refused toprovide Complainant Union with a complete list of thoseraw materials and chemicals which Respondent pur-chases, stores, and processes within its Fremont, Califor-nia, facility? Respondent contends that its conceded re-fusal to provide the requested list should, nevertheless,not be considered a refusal to bargain, statutorily pro-scribed.More particularly, with respect to the General Coun-sel's general charge, Respondent proffers multiple de-fenses. First, Respondent claims that ComplainantUnion's request had, initially, been presented more than 6months before its unfair labor practice charge, herein,was filed; the firm's counsel contends, therefore, that theGeneral Counsel's complaint should be considered time-barred. Second, Respondent denies any statutory duty toprovide the requested list since Complainant Union wasseeking information which cannot, properly, be consid-ered relevant with respect to its bargaining representa-tive functions. Third, Respondent contends that-shouldthe requested list, nevertheless, be considered relevant toComplainant Union's discharge of collective-bargainingresponsibilities-disclosures covering the data requestedshould not be considered required:... because of its confidential, proprietary andtrade secret nature, and the employer's legitimatebusiness needs that the information not be disclosedFourth, Respondent claims that-should the data request-ed be considered both relevant to Complainant Union'sbargaining representative functions and disentitled toclaim protection from disclosure as proprietary or tradesecret information-representatives of ComplainantUnion have, nevertheless, "clearly and unmistakeably"waived their right to request such data, during prior col-lective-bargaining negotiations which produced a con-tractual consensus. Further, Respondent contends that itscollective-bargaining contract with Complainant Union,currently in force, provides comprehensive procedurespursuant to which "health and safety" problems withinRespondent's Fremont facility can be raised, researched,and resolved; that their contract's relevant provisions de-fined a patently "exclusive method" whereby disputeswith regard to health and safety matters should be set-tled; that Complainant Union has, nevertheless, failed toproffer to pursue its request for a list consistently with67 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch contractually defined procedures; and that Com-plainant Union's refusal-to-bargain charge should, there-fore, be considered-currently-premature. Finally, Re-spondent's counsel suggests that the General Counsel'scomplaint should be considered barred, since Complain-ant Union has neither pursued its chemical "list" requestthrough contractually defined grievance/arbitration pro-cedures nor protested the conceded refusal of Respond-ent's management to provide the data requested, throughsuch contractual procedures.B. Facts1. Backgrounda. Respondent's business(1) Corporate structure and product linesBorden, Inc., Respondent's parent corporation, main-tains a multinational business enterprise, with diversifiedproduct lines, composed of several corporate divisions.These divisions operate some 275 plants within this coun-try, together with some 200 additional facilities world-wide.Respondent herein, Borden Chemical, a Division ofBorden, Inc., maintains its principal place of business inColumbus, Ohio; inter alia, the firm operates a Fremont,California, facility, wherein various chemical productsare manufactured. Respondent functions, within its Fre-mont facility, through two subdivisions. Adhesive &Chemicals-West, designated AC West hereinafter, pro-duces a substantially diversified product line of resins,adhesives, and formaldehyde formulations. The firm'sPrinting Ink Division produces a variety of printing inks,primarily for manufacturers of packaging materials.Both of Respondent's designated divisions manufactureproducts which require various combinations of chemi-cals and raw materials; these are routinely received,stored, and processed within the firm's Fremont facility.Considered in totality, the record herein warrants a de-termination-which I make-that AC West's products,manufactured there, require "plus or minus" some 500different types of chemicals and raw materials. Thefirms' Printing Ink Division, likewise, processes some 350different raw materials, plus probably 350 previouslyprocessed "intermediate" chemical compounds.(2) ManagementThroughout the period with which this case is con-cerned, Works Manager Otto Sanberg functioned as Re-spondent's AC West Division head, within the firm'sFremont plant. Concurrently, within that facility, Re-spondent's Printing Ink Division maintained functionallyseparate manufacturing operations, with Plant ManagerRichard Palmer designated as the division's responsiblehead.Respondent's parent corporation, Borden, Inc., cur-rently provides staff services, for divisional managers,within several fields of corporate concern. For presentpurposes, we must consider herein two Borden, Incorpo-rated, department heads. Throughout the period withwhich this case is concerned Director of Labor RelationsJack Mclnerney headed Borden, Incorporated's labor re-lations staff; he was responsible for contract negotiations,arbitration procedures, and collective-bargaining contractadministration generally. Concurrently, Toshio Mekaru,the firm's director of industrial health, supervised a staffindustrial hygienist, some 11 regional hygienists whoprovided their services pursuant to contract, and 3consultants, responsible for the establishment of what-ever "policies, procedures, guidelines" managementmight consider necessary or desirable for the protectionand safety of Borden, Inc., workers.b. Health and safety within Respondent's plants(1) Health and safety proceduresConsidered in totality, the present record will-withinmy view-support a determination that Respondent'smanagement has, routinely, concerned itself seriouslywith the preservation of health and the promotion ofsafety, within its various plants.Some years ago, Respondent's management created anenvironmental concerns committee; that committee wascharged with dual responsibilities. Primarily, committeemembers were requried to review Respondent's complete"finished goods" product line, to determined whethersuch company products might generate environmentalproblems, create difficulties for customers, or present po-tential health or safety hazards within Respondent'splants. Concurrently, the committee was required toreview AC West's chemical raw materials, to determinewhether their utilization, within Respondent's plants,presented potential hazards. With respect to chemicalsdeemed hazardous, which could not be completely"eliminated" from Respondent's manufacturing process-es, the committee members sought to develop control de-vices and procedures calculated to reduce worker "expo-sure" within work places to presumptively "acceptable"levels.In connection with these programs, concerned withchemical raw materials processed within Respondent'splants, the committee developed certain hazard "code"designations. Three types of hazard-specifically, health,fire, and reactivity risks-were considered. Within eachdesignated category, degrees of hazard, which particularchemical raw materials might present, were defined.Based on these determinations, Respondent's chemicalraw materials were given letter "code" ratings-rangingfrom "A" through "D" specifically-whereby they weredesignated as extremely hazardous, moderately hazard-ous, slightly hazardous, or practically harmless. Materialsso rated, with respect to their hazard potential, were-further-given matching precautionary designations;their containers were marked "Danger," "Warning," or"Caution," respectively. Chemicals which were deemedharmless were left unmarked. Thereafter, color-codedsigns-purportedly descriptive of Respondent's four-stephazard code sequence with respect to differentiatedhealth, fire, and reactivity risks-were posted throughoutRespondent's various plants, particularly within specific"work areas" where Respondent's management consid-ered such hazard reminders necessary.68 BORDEN CHEMICALConcurrently, Respondent's management developed,and continues to refine, control devices, practices, andprocedures, whereby chemical raw materials may safelybe "handled" within the firm's various plants, related totheir known or predetermined hazard potential. In thisconnection, Borden, Incorporated's director of industrialhealth, staff hygienists, and consultants consider the spe-cific risks presumptively associated with Respondent'srequired utilization of certain chemical raw materials.Their determinations, with respect to some particularchemical's conceivable hazard potential, normally, derivefrom subsidiary determinations with respect to where thechemical may be handled or processed, the quantitiesnormally handled, the frequency of its usage, the formand manner of its use, and-more particularly-whetherworkers handle such a chemical directly or merelywithin some "enclosed" plant system. Data with respectto these several matters-whether derived from studiesby Borden, Incorporated's hygienists or provided by Re-spondent's production personnel-make possible conse-quential determinations, with respect to whether a planthygiene problem exits.While a witness, Director of Industrial Health Mekarutestified-credibly and without contradiction-that Re-spondent's workers may, conceivably, confront "expo-sure" risks from whatever chemicals they handle,through inhalation, physical ingestion, or skin contact.Whenever such contacts generate a hazard potential,some control measures must be devised to prevent, orminimize, their possibly harmful consequences. Inter alia,such measures may compass Respondent's developmentof protective "engineering" controls, machinery installa-tions calculated to provide specific work areas withmore effective ventilation, or personal respirators pro-vided for particular workers; further, such workers maybe required to wear protective clothing, and complywith prescribed "work practice" procedures. Safety pre-caution bulletins-which detail certain "mandatory"work practice rules, personal protective measures, andhazardous exposure reporting requirements-will, some-times, be posted within particular work areas, where po-tentially hazardous materials must be handled.In this connection, Director of Industrial Health Me-karu's testimony, which I credit in this connection, war-rants determinations that this departmental staff normallydesignates and locates-within Respondent's plants-those chemicals which present the highest life-threaten-ing hazard potential; with respect thereto-specifically,with respect to known or suspected carcinogens-Re-spondent's compliance with governmentally definedworker protection standards, whenever such standardshave been promulgated, must be maintained. Further,Respondent's hygienists, then, considered their firm'snext most serious order of potentially toxic materials;specifically, those which could generate some permanentnoncancerous damage within particular body organs, orcause some transient, treatable disease. When procedureshave been developed which can prevent or minimizethese "most critical" hazards, Mekaru claims, lesser haz-ards of the same type will, necessarily, be likewise con-trolled. While a witness, Borden, Incorporated's directorof industrial health declared that:[You] cannot set up separate procedures for eachchemical when you have 5,000 chemicals ....You protect against the most critical one that hasthe most severest health index and keep that undercontrol and everything else falls in a lesser catego-ry, your de minimis. You protect against the worstcase, the worst possible, the rest fall in, becausethey are handled the same way.Within his brief, Respondent's counsel contends that,throughout his client's various plants, production proc-esses and protective procedures have been developed,calculated to maintain "the highest level of health andsafety in the work place" consistent with a high rate ofproduction for quality finished products. Counsel'sbroadly stated claim may, conceivably, be debatable;upon this record, however, determination seems warrant-ed-clearly-that it does reflect Respondent's manage-mental goal.(2) Production managementWithin Respondent's Fremont, California, facility,most products-except for various formaldehyde formu-lations-are manufactured in batches. Orders, when re-ceived, are routinely "written up" for production pur-poses. These written orders, inter alia, specify whateverprocedures and chemical raw materials fulfillment of theorder will require. Required materials, normally, are des-ignated by Respondent's special code numbers. In Re-spondent's AC West Division, these writeups are desig-nated manufacturing orders; such orders will, normally,list required materials with their generic, common, ortrade name.Within Respondent's Printing Ink Division, writtenorders are designated batch tickets; they normally list re-quired materials solely by their code numbers. Fremontplant workers must locate required containers, with such"code" materials, within Respondent's storage facility.Those chemical material containers, when located, willbear their supplier's name, together with the material'strade name or generic designation. Plant Manager Palm-er's testimony, which I credit in this connection, war-rants a determination that some 70 percent of his Print-ing Ink Division's raw material supplies carry "tradename" designations merely; their containers show no ge-neric or common chemical nomenclature.Manufacturing orders and batch tickets are routinelyposted, within Respondent's plant. When posted, Re-spondent's AC West manufacturing orders, further, carryrelevant "hazard code" designations, with respect towhatever raw materials they list. Printing Ink Divisionraw materials, when located within Respondent's storagefacilities, will normally be found in containers whichbear health or safety "warning" labels or precautionarydirectives. Respondent's workers, within both divisions,have been directed to follow required or recommendedsafety precautions-whenever they must work with haz-ardous materials-consistent with their specific "hazardcode" designation, or Respondent's regularly prescribed"work practice" procedures.69 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Contract negotiationsa. Contract partiesFor some years-never designated, precisely, withinthe present record-Complainant Union and Respondenthave maintained a collective-bargaining relationship,within Respondent's Fremont, California, plant. Between1973 and 1976, that relationship was memoralized with acollective-bargaining contract which Jerome Levine,representing Complainant Union's parent International,had helped negotiate.Shortly after April 1, 1976, Otto Sandberg, Respond-ent's AC West works manager, received a letter, typedon International Chemical Workers Union letterhead sta-tionery, which had presumably been dispatched on thatdate. Therein, the International Union's vice president,Arthur Wood, notified Respondent's Fremont worksmanager that, within a few weeks, the "Union" wouldserve Respondent with a formal notice "opening" theirexpiring collective-bargaining contract for negotiations.b. Complainant Union's demandsPreliminarily, within Vice President Wood's letter,Works Manager Sandberg was requested to provide theInternational Chemical Workers Union with certain re-quired information. Among other things, the Internation-al Union's vice president requested a list compassing "allmaterials and chemicals" which Fremont plant unionmembers handled, designated by their "trade" or "code"names and by their generic chemical names.Works Manager Sandberg, subsequently, forwardedVice President Wood's letter to Jack McInerney, thenBorden, Incorporated's concerned area labor relationsmanager, who would be Respondent's prime spokesmanthroughout prospective collective-bargaining contractnegotiations. The labor relations manager-so his testi-mony which I credit in this connection shows-compliedmost of the information which Vice President Wood hadrequested, before such contract negotiations began; hedid not, however, prepare the requested list.c. Contract negotiationsOn May 20, 1976, Labor Relations Manager McIner-ney, together with three representatives of Respondent'sFremont management, conferred with ComplainantUnion's negotiators. International Representative Levine,together with a five-member Local 733 committee, com-prised Complainant Union's group. At the outset, withvarious ground rules for their prospective sessions set-tled, Levine requested the specific information whichVice President Wood had previously solicited; McIner-ney proffered a document which, however, did not com-pass the requested "materials and chemicals" list. Com-plainant Union's spokesman questioned Respondent'somission; McInerney queried him, responsively, withregard to Complainant Union's need. Levine replied-soMclnerney testified-that Complainant Union wouldpresent some health and safety proposals during the ne-gotiations, and needed the requested list to negotiate ef-fectively.When this case was heard, the General Counsel's rep-resentative reported Levine's then current physical dis-ability; the General Counsel could not produce his testi-mony. Since McInerney's proffered recollections, there-fore, have been neither challenged, contradicted, nor putto test by comparison with Levine's testimonial recitals, Ihave scrutinized the labor relations manager's presenta-tion with particular care. With respect to Levine's pur-portedly proffered justification for Vice PresidentWood's prior list request, McInerney's testimony-withinmy view-merits credence, so far as it goes. Subsequent-ly, within this Decision, some further testimony-withregard to Complainant Union's proffered justification fora list request-will be considered.Borden, Incorporated's labor relations manager, I find,vouchsafed a four-fold reply. First, he described Re-spondent's regular plant practices, pursuant to whichspecific health and safety problems presented within aworkplace, solely, have been considered. Second, he de-clared his failure to comprehend how ComplainantUnion's requested list, per se, could help resolve specifichealth and safety problems. Third, he noted that Re-spondent's management "probably" had no "materialsand chemicals" list ready for presentation. Fourth, he de-clared that he could not, in any event, provide the re-quested list because certain "proprietary" data would be,thereby, necessarily revealed. With matters in this pos-ture, McInerney ultimately suggested that negotiationsshould proceed; he promised that he would check fur-ther to determine whether Respondent's management didhave a complied list and-likewise-whether such a listcould be provided. Complainant Union's substantive con-tract demands were then presented; inter alia, Complain-ant Union demanded yearly physical examinations forFremont plant workers, together with a comprehensive"Occupational Health and Safety" clause, newly drafted.On May 27, when International Representative Levinereiterated Complainant Union's list request, McInerneyreported that no complied "materials and chemicals" listwas available; further, he characterized the data whichsuch a list would provide, once more, as proprietary innature. Respondent's willingness to discuss particularhealth and safety problems, but solely with respect tospecific "individual" situations, was reported. WhenLevine reiterated his prior declaration, that he neededthe requested list to negotiate effectively, McInerneysuggested that Complainant Union's request should be setaside temporarily.On June 10, during their third session, neither Re-spondent's representatives nor Complainant Union's ne-gotiators sought to discuss health and safety questions.The following day, however, Complainant Union's priordemand for yearly physical examinations, together withits comprehensive health and safety proposal, wasreached for discussion. McInerney's testimony-which Icredit in this particular connection-warrants a determi-nation that Complainant Union's negotiators becamequite "emotional" while presenting their several points ofview. Borden, Incorporated's labor relations managersuggested, finally, that his firm's director of industrialhealth should be requested to join their contract talks.70 BORDEN CHEMICALWith matters in this posture, the negotiations were re-cessed.On June 21, when contract talks were resumed, Direc-tor of Industrial Health Mekaru provided ComplainantUnion's representatives with a comprehensive exposition;he recapitulated Respondent's reaction to their healthand safety concerns. During his remarks, so Mclnerneytestified, Mekaru commented, specifically, that "just a listof chemicals by and of themselves" would not, withinhis professional view, help Fremont plant workers. WhenRespondent's labor relations manager noted that Me-karu's detailed presentation had been well received, hedeclared that, when their next bargaining session con-vened:We have a proposal for them, a comprehensive pro-posal covering all of the health and safetyitems. ....Mclnerney promised that such a proposal would bedrafted between sessions. With matters in this posture,the negotiators continued to discuss Complainant Union'sfurther noneconomic demands, during further June 22and 23 bargaining conferences.On June 28, Borden, Incorporated's labor relationsmanager notified Complainant Union's negotiators thatRespondent had prepared a written "comprehensive"proposal, with respect to health and safety matters,which Mekaru would present. In this connection, soMclnerney testified, Complainant Union's spokesmenwere told Respondent's proposal was being presented tosettle "all of the outstanding items" regarding safety andhealth:...the feeling being that at this point, that wasabout as far as we were going to go and if it wasn'tacceptable to the Union, if the Union, for example,were to hang tight for a listing of chemicals, or visi-tation or some of these other things, there would beno contract.Q. (By Judge Miller) Mr. McInerney, I believeyou testified that in the June 28th session, when youpresented the Company's proposal ..you ex-pressed the Company's view that this article, if itbecame part of the contract, would dispose of allpending questions relating to health and safety? ...Was there any reaction from the Union negotiatorsto your statement, or did they just let it stand with-out comment?A. They let it stand ...With repect to Mclnerney's proffered recollection, how-ever, the present record reflects testimonial conflict. Pre-viously, when queried with respect to the June 28 devel-opments, Dennis Ford, Complainant Union's president,had recalled no comments, proffered by Respondent'sprincipal spokesman, calculated to characterize Respond-ent's proposal. Ford's testimony reads:Q. (By Mr. Tichy) And isn't it a fact that, aboutthe middle of the negotiations, that the Companyproposed a health and safety clause to resolve alloutstanding health and safety issues?A. It wasn't proposed for that purpose ....Q. Isn't it a fact that, about mid-way through thenegotiations, that the Company proposed a healthand safety clause to resolve all outstanding healthand safety issues?A. It wasn't to resolve all outstanding health andsafety issues. It was something that we negotiatedfor in the contract. .... It was with the help of theCompany, the writing of it.Q. And isn't it a fact that, at the meeting inwhich this particular clause was presented, that Mr.Mclnerney said that this was to resolve all out-standing health and safety issues?A. I don't recall him saying that.Q. Isn't it a fact, Mr. Ford, that the Union hasconsidered that, at all times when this issue of mate-rials and chemicals has been raised, that it is a nego-tiable subject? ...A. That is how we interpreted it because that'swhere we went full force with it as far as part ofour negotiations.Q. Isn't it a fact, as you say, you did go full forceover this negotiable subject during negotiations, andyou came up with a health and safety clause, isn'tthat right?A. That wasn't a result of the chemical list. Wedidn't negotiate. We did not bargain to drop the listfor that article in the contract .... We were stillafter the list.Subsequently, herein, this testimonial conflict will beconsidered, further. Without regard, however, for what-ever prefactory remarks, Mclnerney may purportedlyhave proffered, the record-clearly-warrants determi-nations: That, pursuant to his suggestion, Mekaru didpresent Respondent's written "Health and Safety" pro-posal; that Complainant Union's negotiators then cau-cused to consider Respondent's draft; and that, within acomparatively short time, they reported ComplainantUnion could "live with" Respondent's proposal, withcertain minor language changes. Complainant Union's re-quested changes were made.Respondent's proposal, which ultimately became arti-cle XVIII within the parties' negotiated 1976-79 con-tract, memorialized the firm's commitment to make "allreasonable provisions" for the safety and health of theFremont plant employees. Respondent and ComplainantUnion agreed, further, to maintain a joint labor-manage-ment health and safety committee, with certain responsi-bilities and powers of recommendation, which were gen-erally described. Inter alia, Respondent and ComplainantUnion declared that their committee "shall be con-cerned" with the nature of substances used within Re-spondent's Fremont plant, and safe exposure limitations.d. Contractual consensusWith their contractual health and safety consensusreached, the negotiators "moved on" with their consider-ation turned to economic differences. On July 1, 1976,71 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent and Complainant Union completed their ne-gotiations. Their representatives signed a contract docu-ment which provided for a 3-year term, from July 4,1976, through July 3, 1979, specifically. The contract'spreamble designated the parties privy thereto. They were"Borden Chemical, Division of Borden, Inc." with aFremont, California, location, together with "Interna-tional Chemical Workers Union and its Local 733" col-lectively. Though International Representative Levine,personally, never became a contract signatory, Com-plainant Union's five committee members finallysigned-so their contract document shows-for bothLocal No. 733 and that labor organization's parent body.3. Complainant Union's Renewed Demandsa. The Health and Safety CommitteeSince July 1976, contractually mandated health andsafety committee meetings have been conducted month-ly. Most recently, Respondent's production and engineer-ing superintendent, Frank Tejera, has functioned as com-mittee chairman. The committee members present, rou-tinely, consider various matters related to plant healthand safety, within a predetermined agenda. Minutes arekept. Subsequently, these minutes are published, distrib-uted to committee members, and posted on Respondent'splant bulletin boards; copies are transmitted, likewise, toRespondent's Columbus, Ohio, headquarters.Works Manager Sandberg, though nominally a com-mittee member, does not-so his testimony shows-attend regularly. His testimony, nevertheless, warrantsdeterminations that committee members have, historical-ly, concerned themselves with "very particular" healthand safety problems, rather than matters of general con-cern; that consensual committee determinations, calculat-ed to resolve minor, safety-related, problems or com-plaints, may be "effectuated" directly, though Respond-ent's concerned production or maintenance personnel,consistently with directives communicated through thecommittee's chairman; and that committee recommenda-tions calculated to resolve more serious complaints orproblems-when formulated following some committeediscussion and consensus-have been proffered for con-sideration by Works Manager Sandberg, or his corporatesuperiors.b. Complainant Union's list requestsWhile a witness, Complainant Union's president testi-fied that-during May 1976 and, likewise, throughout the8-month period which directly followed ComplainantUnion's contract negotiations-several verbal requestsfor a complete "materials and chemicals" list had beencommunicated to Works Manager Sandberg, during var-ious grievance meetings and general conversations. Re-spondent's works manager, so Ford claimed, had neverrejected such requests, definitively. The Local president'stestimony, in this connection, stands-however-withoutcorroboration; Sandberg, while a witness, contradictedFord's testimonial report. Upon this record, however,their witness chair disagreement-within my view-neednot be resolved. Complainant Union's subsequently reit-erated written and verbal demands for a comprehensive"materials and chemicals" list have been, herein, clearlyconfirmed.On March 18, 1977, L. H. Gauthier II, ComplainantUnion's vice president and chief safety man, sent WorksManager Sandberg a handwritten letter wherein, he re-quested a complete list of "raw materials" used withinRespondent's Fremont plant. Sandberg was remindedthat such a list had been requested "back at contracttime" previously; concurrently, he was notified thatComplainant Union's request was being renewed.On April 13, Respondent's works manager replied.Gauthier was reminded that-during a Monday, April 4,conference with International Representative Levinepresent-statements had been made that Respondent wascurrently "working" with Environmental ProtectionAgency personnel (EPA) to supply them with data re-garding "all materials used" within Respondent's variousfacilities. Sandberg declared, further, that "while thiswork is going on, I am not in a position to separatelygive out this information." Respondent's works managerdid suggest, however, that-should "the" industrial hy-gienist (note: presumably a hygienist, on union retainer,mentioned during their prior April 4 conference) requirespecific information-he could "probably" direct hisquestions, best, to Borden Incorporated's director of in-dustrial health, Toshio Mekaru, specifically. Copies ofSandberg's letter were, so the record shows, dispatchedto International Representative Levine, plus both McIn-erney and Mekaru, Borden, Inc. department heads.While a witness, Sandberg conceded that his April 13memorandum reference to a program, then current, pur-suant to which the Environmental Protection Agencywould be supplied with a list compassing "all materialsused" within Respondent's various locations, thoughproffered consistenly with a good-faith belief regardingits correctness, had been bottomed upon some miscon-ceptions. Respondent's corporate headquarters had, then,been compiling a complete "finished products" list,rather than a raw materials list. Respondent's worksmanager reported his current witness chair "belief' thatEPA would, however, be provided with a complete"raw materials" list, within seven months following theconclusion of the May 1978 hearing, herein.Within a week thereafter, during a personal conversa-tion with Ford and Gauthier, Respondent's works man-ager was-again-requested to provide a complete rawmaterials list. While a witness, Sandberg declared that hecould not recall replying that Complainant Union's re-quested list was still being complied; he conceded, how-ever, that he would "probably" have characterized Com-plainant Union's request as beyond his jurisdiction, sinceit concerned a matter which Respondent's corporatedheadquarters would have to resolve.For the record, Complainant Union's president pur-portedly recalled several further occasions-betweenApril 13 and November 1977, particularly-when he, orInternational Representative Levine, had verbally solicit-ed Respondent's compliance with Gauthier's prior writ-ten "raw materials" list request. References to Complain-ant Union's request, Ford testified, had been profferedduring telephone conversations, during grievance meet-72 BORDEN CHEMICALings, and during some less structured conferences. Com-plainant Union's president contended that his organiza-tion's request had been discussed monthly during thisperiod; he could not, however, recall relevant dates.Ford recalled no flat refusal, chargeable to Respondent'swork manager, with respect to Complainant Union's re-quest. He testified, rather, that Sandberg had either men-tioned a list which was being compiled or characterizedComplainant Union's request as something no longer "in[his] hands" for disposition.Respondent's works manager, though queried repeat-edly in this connection, recalled no further conferencesor telephone calls whatsoever-within the 7-monthperiod with which we are now concerned-duringwhich Ford or Levine had referred to ComplainantUnion's prior list request. Within their record context,Sandberg's positive denials, within my view, merit cre-dence.On November 1, 1977, Respondent's contractually des-ignated health and safety committee met. Inter alia,Complainant Union's safety committee members present-ed a report. With respect thereto, the health and safetycommittee's minutes contain the following notation:The Union requested a copy of the raw material liston March 18, 1977. They have not received this list.Frank [Tejera, committee chairman] said this wouldhave to be requested from Mr. Sandberg.With this repetition of Complainant Union's request re-ported, Borden, Incorporated's Director of Labor Rela-tions and Interntional Representative Levine communi-cated by telephone. The record, herein, warrants deter-minations-bottomed upon some stipulations by counselwith respect to what International Representative Levinewould report, should he be summoned to testify-that he(Levine) concurrently placed a November 1, 1977, tele-phone call to McInerney, during which he requested alist of "raw materials and chemicals" handled within Re-spondent's Fremont, California, plant. While a witness,the labor relations director declared that he had, prompt-ly, queried Levine with respect to whether some particu-lar safety-health situation had developed within Re-spondent's Fremont facility. Levine, however, de-clared-so McInerney recalled-that nothing "specific"had developed. The director's testimony, descriptive ofhis reaction, reads as follows:I said, well, Jerry, the answer is still no. I'm sur-prised you are asking at this point in time. We hadresolved this in negotiations, I went into the ration-ale again that permeated the whole negotiation, theconfidentiality of the thing, the proprietary aspects,and I told him, I said, I will give you the benefit ofthe doubt. The answer is no-I will check it out foryou, I'll give it another shot and see whether or notthere has been any change. He said, fine, call meback.On November 10, Borden, Incorporated's director oflabor relations returned Levine's call. He reiterated Re-spondent's position, proclaimed management's willing-ness to discuss "particular instances" which might raisesafety or health problems, but rejected ComplainantUnion's renewed "raw materials and chemicals" list re-quest because compliance therewith would compromisecertain confidential, proprietary, trade secret information.According to McInerney, Levine was queried, again,with respect to why Complainant Union's request wasbeing renewed; the International representative replied,so McInerney testified, that he would "pass [the list]over" to Complainant Union's parent body, since he was"simply acting as a conduit" for requested data.In this connection, Borden, Incorporated's director ofindustrial relations was questioned, further, regarding aparticular segment of this conversation with ComplainantUnion's spokesman. He testified as follows:Q. (By Judge Miller) When you were describingyour November telephone call from Mr. Levine...you [testified you] made a comment to Mr.Levine in that telephone conversation that youthought all questions related to the list-or ratherall questions relating to health and safety, had beenresolved in the contract negotiations of 1976? ...Did Mr. Levine react to that statement, or did hejust let it lie there?A. He just let it lie there.With matters in this posture, communications betweenthe parties, with particular reference to ComplainantUnion's list request, were suspended. On November 22,1977, International Representative Levine filed the pres-ent charges.C. Discussion and ConclusionWithin his Complainant, the General Counsel describesthe workers' unit which he would have this Board con-sider appropriate for collective-bargaining purposes: Hisdescription compasses workers in Respondent's employ,within certain designated job classifications, within itsFremont, California, facility. Further, the General Coun-sel claims that-since July 4, 1976, and continuing todate-Complainant Union has represented a majority ofRespondent's employees within the bargaining unit de-scribed; that, by virtue of Section 9(a) of the Act, Com-plainant Union has been, and remains, the exclusive rep-resentative of Respondent's employees within that bar-gaining unit; and that, since the date designated, Re-spondent and Complainant Union have been privy to acollective-bargaining contract covering Respondent's em-ployees therein.Respondent's formal answer, however, reflects conces-sions, merely, that workers within the job classificationsdescribed, employed by Adhesives & Chemicals-West,Division of Borden Chemical, a Division of Borden, Inc.,constitute a unit appropriate for collective-bargainingpurposes; that Complainant Union has been, since July 4,1976, the exclusive representative of those employees,within its Fremont, California, facility; and that, duringthe 6-month period directly preceding ComplainantUnion's filing of the charge which initiated this matter,Respondent and Complainant Union have been privy toa collective-bargaining contract covering employees ofAdhesives & Chemicals-West, a Division of Borden73 DECISIONS OF NATIONAL LABOR RELATIONS BOARDChemical, solely. Questions necessarily raised, because ofthe differences noted between the General Counsel'scomplaint claims and Respondent's patently discrepantconcessions, have not been litigated. Respondent's collec-tive-bargaining contract with International ChemicalWorkers' Union and Local No. 733, Complainant Unionherein, has-however-been proffered for the record.That contract, clearly, covers:All of the Company's production, warehouse, truck-drivers and maintenance employees, includingworking foremen who perform any production ormaintenance work at the Company's said plant at41100 Boyce Road [Fremont, California] ....savefor certain excluded categories.]Consistently therewith, I find that Respondent's Fre-mont, California, plant workers, within both AC Westand Printing Ink Divisions, covered by ComplainantUnion's current contract, constitute a unit appropriatefor collective-bargaining purposes; and that ComplainantUnion, pursuant to Section 9(a)'s mandate, functions astheir exclusive representative.1. Respondent's 10(b) contentionWithin its formal answer, Respondent alleges thatComplainant Union's several requests for information,described within the General Counsel's complaint, weremade more than 6 months before a charge, purportedlybottomed thereon, was filed; Respondent contends,therefore, that the General Counsel's complaint, consist-ently with Section 10(b) of the statute, should be consid-ered time-barred. Within his brief, however, Respond-ent's counsel currently discusses no such contention.With matters in their present posture, the contentionmust be rejected. True, Respondent's consistent failuresof compliance, with respect to Complainant Union'sApril 1, 1976, and March 18, 1977, requests for a com-plete "raw materials and chemicals" list, were manifestedmore than 6 months before International RepresentativeLevine filed his November 22, 1977, charge. The Gener-al Counsel's representative, however, makes no conten-tion, herein, that Respondent's postponement or refusalof compliance, with respect to these early requests, flout-ed a statutory mandate. Complainant Union's spokesman,Levine, clearly repeated Complainant Union's request,during his November 1, 1977, telephone conversationwith Borden, Incorporated's director of labor relations.And McInerney's subsequent November 10 categoricalrefusal to provide the requested list stands conceded.With respect to Respondent's final rejection of Levine'srequest, the General Counsel's complaint must, clearly,be considered timely. Compare J. Ray McDermott & Co.,Inc. v. N.LR.B., 571 F.2d 850, 858 (1978), enfg. 227NLRB 1347, 1348 (1977), in this connection.Respondent's defensive presentation, however, sug-gests a further, related contention, which-within myview-merits notice. Substantially, Respondent's counselhas suggested that-since International RepresentativeLevine patently speaks for Complainant Union's parentorganizations; since neither he nor any specifically desig-nated International Chemical Workers Union representa-tive had, prior to November 1977, signed Respondent'scurrently effective collective-bargaining contract, onbehalf of Complainant Union's parent body, and since hisNovember 1, 1977, communication with Borden, Incor-porated's director of labor relations merely compassed arequest for a complete "raw materials and chemicals" listwhich he proposed a transmit to Complainant Union'sparent, specifically-no request, presented on behalf ofsome proper collective-bargaining representative speak-ing for Respondent's Fremont workers, can be foundherein.Within my view, that suggestion-though hardly de-serving of censure as friovolous-surely merits charac-terization as captious, for several reasons. First, whenRespondent's representatives negotiated their currentcontract with Complainant Union, they clearly recog-nized and dealt with Levine as Complainant Union'squalified spokesman. Second, Respondent's current con-tract-though it may not carry Levine's signature-nev-ertheless plainly designates both the International Chemi-cal Workers Union and Complainant Union as collectivelyprivy thereto; nothing within the present record, withinmy view, would warrant a determination, herein, thattheir conjoint designation should be considered nugatory.Compare The Ingalls Shipbuilding Corporation, 143NLRB 712, 743 (1963), in this connection. Third, Le-vine's November 1, 1977, telephone "list" request, clear-ly, paralleled the request which Complainant Union'ssafety committeemen had, that very day, reported andreiterated within Respondent's plant Health and Safetycommittee; though he may have suggested, en passant,that Respondent's list, when provided, would be trans-mitted to some International designee, Levine's requestwas clearly being presented in Complainant Union'sbehalf. Upon this record, Respondent's presumptive sug-gestion that Complainant Union's conceded local repre-sentatives, pro sese, presented no November 1977 list re-quest, or that International Representative Levine, some-how, lacked "standing" to present such a request, whenhe communicated-finally-with Borden, Incorporated'sdirector of labor relations, carries no persuasion.2. The obligation to furnish informationThe statutory duty of employers to provide relevantinformation, requested by the collective-bargaining rep-resentatives of their employees, has long been recog-nized. See S. L Allen & Company, Inc., I NLRB 714(1935). Therein, this Board noted that interchanged con-cepts-coupled with the communication of facts pecu-liarly within the knowledge of either party-constitutesthe essence of the bargaining process.Thus, the general obligation of concerned employersto provide requested information, which a collective-bar-gaining representative may require for the proper per-formance of its duties, can no longer be questioned,N.LR.B. v. Acme Industrial Co., 385 U.S. 432, 435-436(1967); N.LR.B. v. Truitt Manufacturing Co., 351 U.S.149 (1956). A labor organization which represents em-ployees, within a defined bargaining unit, with respect totheir employment terms and conditions, is clearly enti-tled, upon some appropriate request-by operation of the74 BORDEN CHEMICALstatute-to such information, whether it seeks requesteddata for purposes related to contract negotiations, or pur-poses related to diurnal consultations, during a contract'sterms. The sole criterion for determining whether re-quested information must be produced is its relevance orreasonable necessity for the labor organization's properperformance of its representative role. The Detroit EdisonCompany, 218 NLRB 1024, 1033 (1975), reversed and re-manded on other grounds 440 U.S. 301 (1979), and casestherein cited. In this connection, the labor organizationneed merely demonstrate "the probability that the de-sired information [is] relevant, and that it [will] be ofuse" when that organization fulfills its statutory dutiesand responsibilities. N.L.R.B. v. Rockwell-Standard Cor-poration, Transmission and Axle Division, Forge Division,410 F.2d 953, 957 (6th Cir. 1969), quoting from N.L.R.B.v. Acme Industrial Co., supra at 437, fn. 6. This standardof relevancy, clearly, comports with discovery-typestandards, rather than trial-type standards; labor organi-zations must be permitted access to a broad range of po-tentially useful information, likely to facilitate intelligentcollective bargaining. This broadly permissive standardgoverns, this Board has noted, since "all possible ways"in which requested information "may become important"cannot be foreseen. Northwest Publications, Inc., 211NLRB 464, 466 (1974). A particular labor organization'sburden of proof, when "relevance or reasonable necessi-ty" must be determined, may vary; nevertheless, the ulti-mate standard of relevancy remains applicable, thenature of the material sought.3. Relevance of the information soughtThis Board has consistently held, with judicial concur-rence, that wage and related information, pertaining di-rectly to workers within a bargaining unit, will be con-sidered presumptively relevant. Curtiss- Wright Corporation,Wright Aeronautical Division v. N.L.R.B., 347 F.2d 61, 68,69 (3d Cir. 1965); Cowles Communications, Inc., 172NLRB 1909 (1968). Since such data, necessarily, con-cerns the core of the employer-employee relationship,the union need not demonstrate its precise relevance,save in cases wherein some effective employer rebuttalhas been proffered. The reasonable necessity for a labororganization to have relevant data has been consideredpatent; separately considered, necessity constitutes nounique guideline, but bears a direct relationship to the re-quested data's relevance.Conversely, when a labor organization requests infor-mation which cannot be considered "ordinarily" relevantto its performance as bargaining representative, butwhich is alleged to have become so because of peculiarcircumstances, some special showing of pertinence has"quite properly" been required, before concerned em-ployers have been obliged to proffer requested disclo-sures. See Prudential Insurance Company v. N.L R.B., 412F.2d 77, 84 (2d Cir. 1969), and cases therein cited, in thisconnection.Plant safety rules and safe work practices, however,clearly constitute "conditions of employment" with re-spect to which collective bargaining-pursuant to statu-tory requirements-has consistently been consideredmandatory. N.LR.B. v. Gulf Power Company, 384 F.2d822, 824-825 (5th Cir. 1967), citing Fibreboard PaperProducts Corp. v. N.L.R.B, 379 U.S. 203, 222 (1964) (Jus-tice Stewart, concurring). Requests for information relat-ed to workplace health and safety problems, therefore,may properly be considered-like "wage" data-pre-sumptively relevant to any collective-bargaining repre-sentative's proper performance of its statutory functions.Terms and conditions of employment, like wages, con-cern the core of the employer-employee relationship. Acollective-bargaining representative's need for informa-tion, therefore, may-quite properly-compass data bear-ing upon nonwage terms and conditions. And requestsfor data concerning such matters will, therefore, carrypresumptive relevance, regardless of their "immediate"connection with the negotiation of diurnal administrationof collective-bargaining contracts. See The A. S. AbellCompany, 230 NLRB 17 (1977); Western MassachusettsElectric Company, 234 NLRB 118 (1978), in this connec-tion.Since, concededly, Respondent's Fremont plant, withwhich we are concerned, produces chemical products,some of which may require the handling and processingof raw materials and chemicals possessing hazard poten-tials, there can be no doubt-upon this record-that con-siderations of health, safety, and physical well beingcarry some critrical significance of that plant's employ-ees. Within his March 18, 1977, letter, indeed, Complain-ant Union's vice president spoke of their "growing con-cern" regarding "exactly what they [were] workingwith" within Respondent's plant site. Complainant Unionwas, therefore, clearly requesting-herein-relevant "po-tentially useful" data with regard to plant working con-ditions:No contention has been proffered, herein, that Com-plainant Union's request was overbroad. Respondent'sgrounds for refusal-which will be discussed, further,within this Decision-did not derive from a convictionthat Complainant Union was requesting "considerablymore information" that some disinterested expert mightconsider required, or directly related to that organiza-tion's collective-bargaining purposes. Compare TheKroger Co. v. N.LR.B., 399 F.2d 455, 457-459 (6th Cir.1968), denying enforcement of 163 NLRB 441 (1967).Rather, Respondent maintained, and continues to main-tain, that Complainant Union's requested data would notbe "useful" for collective-bargaining or contract policingpurposes, since such data, standing alone, would notenable Complainant Union's representatives to focus onmatters of concededly prime organization concern--theadequacy of Respondent's currently maintained "healthand safety" protective measures. That contention will beconsidered, subsequently, herein.And Respondent's management representatives had, sothe record shows, previously been made aware withregard to Complainant Union's reasons for requesting acomplete "raw materials and chemicals" list. Unionspokesmen had-before March 18, 1977, specifically-manifested their general concern with regard to planthealth and safety, both during their prior 1976 contractnegotiations, and thereafter. While a witness, herein,Complainant Union's president testified:75 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI believe it really got going in negotiations to letthem know at the time Borden's didn't have a highgenuis [Note: hygienist?], so they were relying onthe manufacturer's word that a lot of chemicalswere safe to work with and, as you know, a lot ofmanfacturers, a lot of them have gone out of busi-ness because of the pressing [Note: surprising?] evi-dence on some of the chemicals and some of thesechemicals, we don't know what we're working witheither .... Well, it relates back to prior conven-tions that the International puts on, health andsafety conventions, and they have had doctors, hy-gienists, industrial hygienists, speak at these conven-tions, and they have brought out the fact that thereare some chemicals that are carcinogens, which arecancer causing at certain levels or temperature, andunsafe exposure to these chemicals, and it was onthe basis of the knowledge of these doctors that weturned to the International, the industrial hygienist,and we also work with a doctor out in Berkeley,Dr. James Dolgren .... I'm pretty sure, yes, thatJerry Levine let them know right off the bat wherewe were coming from as far as what the purpose ofgetting the raw material and chemical list for ....Jerry Levine went into it in detail more than oncewhen I was present with the Company, the reasonwhey we wanted the list.Further, Works Manager Sandberg's April 13, 1977,reply to Complainant Union's prior written request sug-gests, rather clearly, that "safe environment" conditionswithin Respondent's Fremont plant, the possible pres-ence of "known carcinogens" therein, and ComplainantUnion's planned consultations with some "outside" hy-gienist, had been discussed, during a plant conferenceshortly prior thereto.With matters in this posture, determination certainlyseems warranted, within my view, that the specific datawhich Complainant Union sought-regarding the tradenames, code names, and generic chemical names of thosematerials and chemicals which Fremont plant workershandled-was presumptively relevant. Respondent con-tends, however, that such a bare, straightforward list-should it be supplied pursuant to Complainant Union'srequest-would prove neither directly relevant nor help-ful. Thus, Respondent's testimonial proffers, calculatedparticularly to rebut The General Counsel's presentationregarding the requested list's presumptive relevance, mustnot be considered.In this connection, Director of Industrial HealthMekaru testified that, should the requested list be pro-vided, Complainant Union's qualified consultants couldmerely determine the toxic properties of whatever rawmaterials and chemicals Respondent's management hadlisted; that Fremont plant workers have no "need toknow" those toxic properties, which might pertain tomultifarious chemicals and materials handled or proc-essed within their workplace, since such data-per se -would not facilitate Complainant Union's criticism orevaluation of Respondent's protective measures, and thuswould communicate nothing of substance directly calcu-lated to preserve their health or promote safety; that Re-spondent's professionally qualified personnel, chargedwith responsibility in this connection, have-already-determined the toxic properties of various substanceshandled and processed within the Fremont plant; thatcontrol devices, protective clothing, safe proceduraltechniques, and practical rules of hygiene, calculated toprovide maximum health and safety protection, havebeen developed, promulgated, and publicized by Re-spondent's management; that the familiarity of Respond-ent's workers with various control devices, their properutilization of protective clothing, and their compliancewith required procedures and practices have preventedtheir exposure to potential hazards, or have limited theirexposure to governmentally prescribed or previously de-termined safe levels; and that-consequently-the knowl-edge shared by Respondent's workers, though confined tothese matters solely, should be considered both relevantand sufficient whenever specific "health and safety"problems within their workplace are being considered.Further, within his brief, Respondent's counsel suggeststhat-since Respondent's and Complainant Union's con-tract negotiators have, heretofore, conducted their "nu-merous, wide-ranging and productive" negotiations, con-cerning health and safety questions, without a complete"raw materials and chemicals" list provided for Com-plainant Union's perusal-their realized contractual con-sensus, with respect to such questions, demonstrates em-pirically that Complainant Union's previously requestedlist had neither been, nor would be, relevant or reason-ably necessary with respect to maximizing ComplainantUnion's collective-bargaining capacity. Respondent's de-fensive presentation, also, suggests a third contention-that its currently maintained prophylactic measures meetspecific requirements which the Federal Government'sOSHA, together with other concerned governmentalagencies, have defined.Upon the record, however, Respondent's contentionscarry no persuasive thrust. This Board should rejectthem, within my view, for several reasons.While a witness, Director of Industrial Health Mekarureported, substantially, that Respondent's currently de-veloped programs, practices, and procedures, calculatedto preserve health and promote workplace safety, derivefrom two principal considerations. First, Respondent hasdeveloped control devices, plant procedural techniques,and required hygiene practices, calculated to preclude orminimize certain previously known or recently discoveredrisks, with respect to which compliance with govern-mentally determined protective requirements may havebeen mandated. Second, the firm's concerned hygienistshave, themselves, formulated prophylactic programs rea-sonably calculated to provide Respondent's workers with"sufficient" protection, relative to particularized hazards,based on their determinations that such hazards are de-monstrably presented by specific materials or chemicalshandled and processed within Respondent's plants. Withrespect to such situations, however, Respondent's cur-rently mandated protective measures-concededly-re-flect corporate reactions to specific problems, rather thanprograms calculated to promote broadly preventive poli-76 BORDEN CHEMICALcies. When questioned by the General Counsel's repre-sentative, Mekaru testified:Q. (By Mr. Altemus) ... [If] you had a plant, achemical plant ...and I was bargaining with youover the safety procedures in the plant and theworking conditions in the plant ...wouldn't thena list be relevant to intelligently discuss those proce-dures and those conditions?A. In my opinion, no. What would be relevant iswhether or not we are seeing real problems with respectto the workers themselves. Without that, the presump-tion is the procedures are adequate, because we arenot dealing with potentials ... [Absent] man prob-lems, procedures are presumed to be adequate....Q. Let me make myself more clear, Mr. Mekaru,assuming I questioned your procedures, in order tointelligently discuss alternative procedures, I wouldneed to know the chemicals that the employees aredealing with, would I not? ...A. Alternative, now I have to answer that froman industrial hygiene standpoint, that you really don'tneed an alternative procedure if the procedure is work-ing. [Emphasis supplied.]Borden, Incorporated's director of industrial health, fur-ther, commented-though with some circumspection-that, while Respondent's protective measures, when pro-mulgated, must provide "adequate" protection, such pro-tection must be provided with due regard for manage-ment's need to preserve productive efficiently. In thisconnection, the hygienist testified:Q. (By Mr. Altemus) But, isn't it a fact, Mr.Mekaru, that two procedures could be both accept-able but different, nonetheless? Correct?A. Two procedures could be acceptable and dif-ferent, yes.Q. So, there could be some discussion over differ-ence of procedures? ...[There] could be a validdifference of opinion, could there not, over whichprocedure to use?A. Yes.... When you said there would be a dif-ference of opinion on procedures, the proceduresthat we implement, especially not only covers theappropriate protection of the workmen, but takesinto consideration the management prerogative ofdoing the thing [in the] most expedient way. It isobvious that you can come up with a different opin-ion of doing it a circumventional way, taking moretime, super-precautious ...and that would not beincorrect. [It] is an alternate procedure which is justthe same, but it does not take into account the ne-cessity to get a job done within the time frame thework force is kept within the workplace.... Iwould agree with you, you can come up with alter-nate procedures, [which in] the opinion of theperson making the recommendation would be con-sidered better or equivalent, but the person that ismaking that recommendation, that is not part of themanagement, does not take into account the necessi-ty of having the job done in a most expedient way.JUDGE MILLER: ...I take it what Mr. Mekaru issaying is that when management makes a decisionas to what procedure is appropriate, one of the fac-tors that management takes into account is how toget the job done most efficiently ...that in theprocess of negotiation, between a Union, for exam-ple, and management, when management says weconsider this particular procedure appropriate andsufficient, and at the same time it helps us get thejob done, that it is possible for the person on theopposite side of the table, the Union negotiator inthis instance, to say, yes, it may be appropriate andefficient and get the job done, but in our opinion abetter procedure would provide better protectionfor the worker and we want you to stand the extracost. That is a possible line of argument across abargaining table, is it not?THE WITNESS: Yes, but with one condition, thatthey can demonstrate that our procedure is causinga problem. Do you have a health problem associatedwith our procedures. [Are] we getting additional com-plaints, if you will. [That] raises it [Note: the discus-sion?] to the point of whether or not the procedureis adequate. Absent that, we are talking about some-thing that is good, adequate, but we change forchange's sake. [Emphasis supplied. Interpolationsprovided to promote clarity.]Considered in totality, Mekaru's description of Respond-ent's plant hygiene policies and practice-though prof-fered with candor, explicated with professional expertise,and defended with conviction-provides no persuasiverebuttal, within my view, sufficient to undercut the Gen-eral Counsel's contention that a complete "Raw materialsand chemicals" list, provided pursuant to ComplainantUnion's request, would have presumptive relevancy.Respondent's current plant hygiene program mayserve management's purpose well. More, particularly,Respondent's broad spectrum of control devices, protec-tive clothing, technical procedural directives, and safepractice rules, calculated to preserve health and promoteworkplace safety, may indeed provide Fremont plantworkers with "adequate" protection against known toxi-cological risks, while permitting management to maintainoptimum production. However, shared knowledge, con-fined merely to familiarity with a plant management'scurrently maintained protective measures, provides nei-ther Respondent's Fremont workers, nor their collective-bargaining representative, with sufficient data to facilitatecontinuous "intelligent" contract policing or prospectivecontract negotiations. Such narrowly focused knowl-edge, clearly, could never promote or facilitate discover-ies with respect to whether specific "materials andchemicals" handled within Respondent's plant may pres-ent potential hazards not yet manifested within Respond-ent's work force, never previously recognized within alaboratory, and thus not yet cognizably forestalled.77 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhile a witness, Mekaru conceded that certain chemi-cals carry known hazard potentials which may, or maynot, produce significant harms, depending upon the fre-quency with which workers come in contact with them,the quantities which such workers may be required tohandle the chemicals, the duration of their particular in-halation, physical ingestion, or skin contacts, worker his-tories of repeated, long-term contacts, and whether suchcontacts may be made within confined or relatively openlocations. With respect to some of these determinativeconditions, perhaps several of them, data sufficient towarrant some conclusions regarding degrees of potentialrisk may currently be unvailable; upon the presentrecord, Respondent's management, within my view,cannot claim-persuasively-that a fully developed"state of the art," within the field of known chemicalhazards, forecloses the possibility of further discoveries.Respondent's determination to withhold a completematerials list, necessarily, precludes Complainant Unionfrom seeking determinations-derived from "independ-ent" consultation or research-regarding the toxic prop-erties of chemicals handled and processed within thefirm's Fremont plant. Conceivably, some potential haz-ards-clinically or experimentally traceable to significantor sustained "exposure" involving such chemicals, butnever previously suspected, never previously recognized,never reported to Respondent's concerned professionals,and never previously verified-could, therefore, remainundetected, pending their definitive physiological mani-festation within a significant number of Respondent'sworkers.While a witness, Borden, Incorporated's director of in-dustrial health conceded that Respondent's protectiveprocedures-beyond those provided pursuant to govern-mental mandates-reflect corporate responses to recog-nized "man problems" solely, and that such problemshave, conventionally, been recognized whenever "fre-quent" complaints, reporting "similar" symptoms, havebeen received from "all the other operations" where par-ticular chemicals are handled. Neither Respondent'splant workers nor their collective-bargaining representa-tive-within my view-should be required to wait, how-ever, for some never previously recognized hazard's sig-nificant manifestation, within Respondent's work force,before suggesting, urging, or bargaining for new or im-proved protective measures. Pedestrians need not wait tobe hit, before leaping for the curb. Compare Westing-house Electric Corporation, 239 NLRB 106 (1978), citingRobert J. Weber and Richard Weber d/b/a Weber Veneer& Plywood Company, 161 NLRB 1054, 1056 (1966); there-in, this Board reiterated its view that a labor organiza-tion's right to relevant information is not dependent uponthe existence of some particular controversy, or the needto dispose of some recognized problem. The right vali-dates requests for data reasonably necessary to enable or-ganizations to administer contracts intelligently and ef-fectively, or to seek their modification. And, Respond-ent's policy of nondisclosure with respect to chemicalshandled within its plants-since it could, conceivably,preclude or discourage Complainant Union's determina-tion to identify potential workplace hazards, previouslyunrecognized, and to bargain for protective measures cal-culated to promote their removal or reduction-clearlywould deprive Complainant Union of relevant, reason-ably necessary, data calculated to facilitate that organiza-tion's fulfillment of its statutorily recognized role.Further, without a list, Complainant Union's repre-sentatives could neither question nor verify the correct-ness or sufficiency of Respondent's posted "hazard code"designations. Clearly, therefore, they could not policeRespondent's compliance with its contractual commit-ment to make "all reasonable provisions" for workersafety and health within its Fremont plant. Respondent'sclaim, that its protective measures have been-empirical-ly-proven sufficient to preserve workers' health andpromote workplace safety, would have to be taken onfaith. Management's good will and high-minded purpose,in this connection, have not, herein, been questioned;clearly, however, Complainant Union cannot be faultedfor some unwillingness to rely on Respondent's conceded"good intentions" merely.In this connection, further, I note-officially-that theFederal Occupational Safety and Health Administrationrecently published a proposed rule, in the Federal Regis-ter, with respect to "Access to Employee Exposure andMedical Records" which proposed rule is designed toprovide employees, former employees, and their repre-sentatives, specifically including labor organizations, withhealth and safety related data. 43 F.R. 31371 (July 21,1978). Therein, OSHA noted that:The goals of occupational safety and health are notadequately served if employers do not fully sharethe available information on toxic materials andharmful physical agents with employees. Until now,lack of this information has too often meant that oc-cupational diseases and methods for reducing expo-sure have been ignored and employees have beenunable to protect themselves or obtain adequateprotection from their employers. By giving employ-ees and their designated representatives the right tosee relevant exposure and medical information, thisproposal will make it easier for employees to identi-fy worksite hazards, particularly workplace expo-sures which impair their health or functional capac-ity. Increased awareness of workplace hazards willalso make it more likely that prescribed work andpersonal hygiene practices will be followed.For these reasons, as well as those previously men-tioned, I find the present record-despite Mekaru's com-prehensive, professionally grounded, testimonial presen-tation-sufficient to demonstrate a reasonable "probabil-ity" that Complainant Union's requested materials listwould prove relevant, and that such a list "would be ofuse" whenever Complainant Union might, hereafter, seekto discharge statutory duties and responsibilities.4. Complainant Union's putative contract remediesRespondent's defensive presentation suggests a conten-tion that Complainant Union's pursuit of requested "ma-terials and chemicals" data, through Board process,should be considered barred, since that organization'scontractual remedies for Respondent's conceded refusal78 BORDEN CHEMICALto provide presumptively relevant disclosures have beenpursued. More particularly, Respondent cites Complain-ant Union's purported failure to request a complete mate-rials list through contractually provided health andsafety committee procedures; further, within his brief,Respondent's counsel likewise notes ComplainantUnion's failure to file a contractual grievance regardingRespondent's conceded list refusal. Within my view,however, Respondent's presumptive contention, thatComplainant Union's prior failure to pursue these con-tractual procedures should-now-bar the GeneralCounsel's claims of statutory right, merits rejection.With respect to Respondent's suggestion that Com-plainant Union's representatives should have soughtwhatever data they considered relevant and reasonablynecessary through health and safety committee processes:The record reveals, clearly, that-while that committeefunctions pursuant to contractual directives which, interalia, require its continued "concern" with the nature ofsubstances used within Respondent's Fremont plant-nospecific mandate to compile a complete "materials andchemicals" list can be found therein. Clearly, such a list'spreparation could hardly be considered within the com-mittee's contractually defined jurisdiction.Thus, when Complainant Union's safety committee-men, during the committee's November 1, 1977, meeting,reported that their previous request for a raw materialslist had not yet been honored, the committee chairmandeclared, merely, that such a list would have to be re-quested from Respondent's works manager.Further, the record, herein, warrants a determination,which I have made, that-with respect to major matters,presumptively of plantwide concern-the committee mayproffer consensually grounded recommendations, merely.Clearly, Complainant Union's list request-forwardedwith committee sanction-would have carried no greaterforce than requests directly transmitted to Work Man-ager Sandberg or Borden, Incorporated's director oflabor relations. Union representatives cannot be faultedfor their longtime failure to follow a futile course.With respect to Complainant Union's conceded failureto pursue contractual grievance and arbitration proce-dures: President Ford testified, substantailly, that nogrievance was filed, bottomed upon Respondent's failureor refusal to provide a materials list, since "the language[upon which Complainant Union would have to rest itsclaim] was not in the contract" when Respondent's man-agement representatives, finally, confirmed their reluc-tance to satisfy that labor organization's reiterated re-quest; Ford's proffered rationale for ComplainantUnion's failure to proceed, clearly, disposes of Respond-ent's contention. See Curtiss Wright Corporation; supra at71. Within its decision, noted, the Third Circuit's paneldeclared:We also cannot accept the Employer's argumentthat the proper forum for the resolution of the issueof whether the requested data is relevant is throughthe grievance machinery. When read together, Sin-clair Refining Co. v. N.LR.B. [306 F.2d 569 (5thCir. 1962)], and Timken Roller Bearing Co. v.N.LR.B. [325 F.2d 746 (6th Cir. 1963)] demonstratethat only when the demand for information itself iscontractually subject to the grievance procedure, asthe method of union data accumulation, will thatprocedure be exclusive .... Demands for informa-tion are usually precursors to the submission ofcomplaints and grievances to grievance and arbitra-tion machinery .... Thus, unless the collective-bargaining agreement both contains a broad disclo-sure provision and the grievance and arbitrationprovisions are also couched most broadly, clearly,indicating that demands for information are to bemade through the grievance and arbitration machin-ery, the existence of such machinery is no defenseto an employer who has refused to supply relevantdata upon a union request.Complainant Union's current contract, however, pro-vides-merely-that complaints concerned with workingconditions, together with disputes concerned with con-tract interpretations, should be processed through griev-ance procedures. Vice President Wood's first request fora complete "raw materials and chemcials" list had beenproffered, specifically, to facilitate prospective "intelli-gent" bargaining; Respondent's contractual committmentwith respect to compliance had not been sought. And,when reiterated during November 1977, specifically,Complainant Union's request, clearly, derived from priorclaims of statutory, rather than contractual, right. Ac-cordingly, Respondent's defensive plea, presumptivelygrounded in some contrary view, merits rejection. Com-pare Hekman Furniture Company, 101 NLRB 631, 632(1952), in this connection. Presumably, Respondent'scontention would be considered without merit, even ifthe parties had committee themselves to consider mattersnot covered by their contract, and never canvassed incollective bargaining, grievable.5. Complainant Union's possible alternative sourcesWithin his brief, Respondent's counsel suggests, fur-ther, that-should this Board find Complainant Union'srequested data relevant and reasonably necessary to itsdischarge of bargaining representative functions-deter-minations would, nevertheless, be warranted, that suchdata have, throughout, been "readily accessible" both toplant workers and union representatives. Counsel con-tends, therefore, that his client should not be faulted,merely, because the firm's management representativeshave, thus far, failed to refused to provide "raw materialand chemical" designations in some requested list form.N.LR.B. v. Milgo Industrial, Inc, 567 F.2d 540, 543-544,fn. 2 (2d Cir. 1977); McCulloch Corporation, 132 NLRB201, 209 (1961); California Portland Cement Company,101 NLRB 1436, 1441 (1952). In this connection, Re-spondent's counsel summarizes the basic principle whichthis Board should-within his view-consider determina-tion herein; he suggests that this Board should consider"all the facts and circumstances of the case" when deter-mining whether the recipient of some request for rele-vant information must compile and present such dataprecisely in the form requested. Thus-counsel con-tends-whenever the record clearly warrants a determi-79 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnation that requested data has "already" been made"available" in some format which could satisfy a com-plaining labor organization's need, the concerned em-ployer need take no initiative to compile such informa-tion conformably with that organization's request.Respondent suggests that such a situation has been suf-ficiently demonstrated within the present record; thefirm, consistently with this contention, seeks a determina-tion that its conceded refusal to supply ComplainantUnion's requested "list" flouted no statutory duty.Respondent cites the record, which reveals-withoutdispute-that code numbers or descriptive designations-for various raw materials and chemicals handled andprocessed within the Fremont plant-can be found onAC West's manufacturing order forms, and Printing InkDivision batch tickets, which are routinely posted withincertain readily accessible plant locations. Thus, to deter-mine "each and every material or chemical" stored andhandled within the Fremont plant, Complainant Union'sofficers currently in Respondent's hire, or concernedworkers, would simply have to note the code numbers ofdescriptive designations of formula materials listed onsuch posted manufacturing orders or batch tickets, thenvisit the plant location where such materials are stored,and there locate the material. They could, then, note thename of the material's supplier, its generic or trade desig-nation, and prescribed "safe handling" procedures. More-over, with respect to substances designated solely bytheir trade names, Respondent claims that ComplainantUnion's searchers could request OSHA Form 20s fromthe Fremont plant's suppliers; Respondent claims thatsuch forms, when provided, would fully satisfy Com-plainant Union's data needs, relative to potential planthealth and safety hazards.Respondent's witnesses, Director of Industrial HealthMekaru and Associate Director of Quality AssuranceDrugge, testified, in this connection, that chemical pro-ducers must provide OSHA Form 20s to commercialusers or manufacturers who purchase their chemicals,whether for direct use or further processing. The forms,when supplied, reveal: The chemical family, specificchemical name, trade name, and formula of the materialdescribed; the various hazardous ingredients which itmay contain; some physical data; fire and explosionhazard information; health hazard data; specific informa-tion regarding the material's characteristics; recommend-ed spill or leak procedures; and special protection infor-mation; together will special precautions required in con-nection with the material's handling and storage.While a witness, Respondent's associate director ofquality assurance declared his belief-but nothingmore-that chemical manufacturers who provide Re-spondent's raw material components would, most likely,provide OSHA Form 20s when requested by union rep-resentatives or concerned Fremont workers; Druggecould not, however, so testify positively.Upon this record, Respondent's contention-that itshould not be required to provide Complainant Union'srequested materials list, since Complianant Union could,independently procure such data-merits rejection, forseveral reasons.First, Respondent's proposal, regarding the procedurewhich Complainant Union's representatives or particularmembers might follow when gathering desired data-would, clearly, require such information seekers to un-dertake significally burdensome tasks. Respondent's wit-nesses have conceded that Complainant Union's compila-tion of some substantially complete "raw materials andchemicals" list-derived from data compiled pursuant tothe procedure hereinabove suggested-would requireweeks, perhaps months. Fremont's management, howev-er, could have such a list compiled with comparativespeed.While a witness, Plant Manager Palmer of Fremont'sPrinting Ink Division, testified that a complete list of hisdivision's raw materials and partially processed "interme-diate" chemical compounds-compassing some 700 dif-ferent products-could be complied from the division'sinventory records, coupled with some physical vertifica-tion, within 2 days.Further, the record suggests that plant productionworkers who compile "raw material and chemical" lists,derived from manufacturing orders and batch tickets,while supplementing such lists with data which they mayfind on stored material containers, may-conceivably-be considered in violation of Respondent's posted shoprules, or their previously signed "trade secret" compacts,which will be discussed, subsequently, within this Deci-sion.Second, I note, officially, that OSHA Forms 20,though required under U.S. Department of Labor safetyand health regulations from employers engaged in shiprepairing, ship building, and ship breaking, are not simi-larly required from manufacturers in other industries;they may be voluntarily provided, and presumably areprovided, frequently, by chemical manufacturers, buttheir preparation and distribution cannot be compelled.See 29 C.F.R., Section 1915.57(a), (b), (c), (d), and (e),1916, 1917. Further, the likelihood that chemical produc-ers would, upon request, provide them to labor organiza-tions or particularly concerned workers-who may notrepresent commercial purchasers-can hardly be consid-ered persuasively demonstrated, within the presentrecord.Third, this Board has, heretofore, held that-absentspecial circumstances-a labor organization's right to in-formation will not be considered "defeated" merely be-cause that organization could acquire reasonably neededinformation through some independent course of investi-gations The Kroger Company, supra at 512-513; see foot-note 9 cases, therein cited. Labor organizations cannot beconsidered obligated to pursue burdensome procedures,for the purpose of obtaining desired information availablein some more convenient form. Compare Borden, Inc.,Borden Chemical Division, 235 NLRB 982 (1978). ThisBoard considers collective-bargaining representatives en-titled to whatever "accurate and authoritative statementof facts" concerned employers can provide.6. Complainant Union's purported waiverWith matters in this posture, Respondent contends,nevertheless, that Complainant Union's representatives-80 BORDEN CHEMICALthrough a sustained course of conduct maintained duringcontract negotiations and thereafter-waived their orga-nization's putative right to request, or receive, Respond-ent's complete "raw materials and chemicals" list.This Board's decisions, however, reflect certain princi-ples, considered well settled, which-within my view-should be dispositive with respect to Respondent's sug-gestion. Before a labor organization's waiver of statutoryrights can be found, some record showing must be made,with respect to such a waiver's manifestation in clear andunmistakable terms. See Tide Water Associated Oil Com-pany, 85 NLRB 1096, 1098 (1949), wherein this Boardfirst declared its reluctance to deprive employees of sta-tutorily guaranteed rights, absent some "unclear and un-mistakable showing" that such rights had been waived.This "clear and unmistakable" standard was, shortlythereafter, specifically applied to conceivable waivers ofthe right to information. Hekman Furniture Co, supra at632. Since that decision, this Board has consistently ap-plied its declared standard, when confronted with pur-ported waivers of some right to receive information, sta-tutorily grounded. See Globe-Union Inc., 233 NLRB 1458(1977), in this connection.The Board has, however, recognized that "clear andunmistakable" waivers may be manifested either within acollective-bargaining contract's specific terms or bystatements and conduct during collective-bargaining ne-gotiations. The Timken Roller Bearing Company v.N.LR.B., 325 F.2d 746, 751 (6th Cir. 1963), enfg. 138NLRB 15 (1962); Univis, Inc., 169 NLRB 37, 39 (1968);Globe-Union, Inc., supra. Herein, neither their contract'sspecific health and safety provision, nor any other provi-sion negotiated by the parties, reflects ComplainantUnion's withdrawal of its statutory right to request, orreceive, Respondent's complete materials list. CompareGary-Hobart Water Corporation, 210 NLRB 742, 744-745(1974). Clearly, therefore, no waiver can be found withintheir contract's terms.Conceivably, both the General Counsel and Complain-ant Union could maintain-contrariwise-that the healthand safety provision which Complainant Union and Re-spondent negotiated implicity compasses ComplainantUnion's right to receive a materials list. That contractualprovision requires labor-management health and safetycommittee members to concern themselves, inter alia,with the "natures of substances" handled and processedwithin Respondent's plant. Since Complainant Union'srepresentatives function as committee members, some co-lorable argument could be proffered, certainly, that suchcontractual language concedes their right to the materi-als list. However, should the contractual "natures of sub-stances" reference be construed to call for something lessthan a complete list of materials and chemicals handledwithin Respondent's Fremont plant, this Board's settleddecisional doctrine-that a labor organization's right toinformation derives from the statute rather than con-tract-would still be determinative.Respondent's counsel, however, contends that Com-plainant Union's waiver manifestations were vouchsafedduring their contract negotiations. Clearly, bargaininghistories can support waiver claims. Compare Interna-tional News Service Division of The Hearst Corporation,113 NLRB 1067, 1071-72 (1955). This Board's decisions,rendered with judicial concurrence, further make itclear, however, that waivers of statutory right, purport-edly manifested at some bargaining table, will not belightly inferred. Timken Roller Bearing Co, supra. In thisconnection, the Board has, consistently, held that-whensubjects have been discussed during precontract negotia-tions-the mere fact, standing alone, that the contractingparties may not, finally, have covered the matter, specifi-cally, within their resultant document, will not be con-sidered a clear waiver manifestation. Perkins MachineCompany, 141 NLRB 98, 102 (1963). Accord: MagnaCopper Company, San Manuel Division, 208 NLRB 329(1974); Globe-Union, Inc., supra. This Board, within itsPerkins decision, declared:[a] purported waiver will not be lightly inferred inthe absence of "clear and unequivocal" language.Even when the parties consciously explore thematter during negotiations and the contract fails totouch upon it, something more is required beforethe union will be held to have bargained away itsrights, namely a conscious relinquishment by theunion, clearly intended and expressed. [Emphasissupplied.]Further, within this Board's Perkins decision, Internation-al News Service was distinguished, specifically, because itdealt with a labor organization's "express oral abandon-ment" during negotiations, relinquishing a broadlyphrased demand for information, previously presented.More particularly, International News Services reveals:That the complainant labor organization therein had re-quested a contractual information clause; that the partiesinvolved had actually bargained, pro and con, with re-spect thereto; that the Union's principal negotiator had"agreed to abandon" his proposed contractual informa-tion provision; that, concurrently, he had declared hewas doing so because extensive data, which his proposedcontractual provision would have required the con-cerned employer's management to produce, was nolonger considered vital; and that the complainant labororganization had "consciously yielded" subsequently,when it finally negotiated a less comprehensive contrac-tual information clause.Herein, Respondent can point to no comparable bar-gaining history. Complainant Union's negotiators-firstof all-never proposed a contractual provision whichwould have committed Respondent's Fremont manage-ment to provide requested materials lists. (On April 1,1976, Vice President Wood of Complainant Union'sparent International, had requested a complete "raw ma-terials and chemicals" list, which would provide a mereprecursor for prospective negotiations.)Further, Complainant Union's request, though reiterat-ed and presumably discussed during the parties' negotia-tions, was not considered, really, pro or con, on itsmerits; Respondent's principal negotiator twice requestedits deferral, merely. And, when Borden, Incorporated'sdirector of labor relations, subsequently, presented Re-spondent's purportedly "comprehensive" proposal, draft-ed to cover "all" health and safety matters, he did not-81 DECISIONS OF NATIONAL LABOR RELATIONS BOARDso far as the record shows-clearly declare his possiblysubjective view that it should be considered dispositiveof both Vice President Wood's prior list request andComplainant Union's specific contract proposals. He maywell have characterized Respondent's proposal as broad-ly purposed; Complainant Union's president, however,testified-credibly, within my view-that ComplainantUnion's negotiators did not consider McInerney's state-ment a bargaining gambit, whereby they were being so-licited to drop their list request in exchange for Respond-ent's proposed contract clause.Respondent's proffer, clearly, constituted a counter-proposal, specifically calculated to cover ComplainantUnion's proposed "annual physical check-up" require-ment, together with its previously drafted "OccupationalHealth and Safety" clause. While a witness, Mclnerneydid declare that, when Respondent's proposal was pre-sented, the "feeling ...at [that] point" was that Com-plainant Union's demand for a complete materials' listwould have to be relinquished. The record, however,warrants no determination that he so stated. With mat-ters in this posture, no conclusion would be justified-within my view-that Complainant Union's negotiatorswere, expressly, given reason to believe they could nolonger "hang tight" for a complete chemicals list, shouldthey consider Respondent's proposed "Health andSafety" clause worthy of their concurrence.Thus, clearly, Complainant Union's negotiators neverreally "consciously relinquished" their list request. Con-cededly, they never did so verbally; their mere silence,when confronted with McInerney's broadly descriptivestatement regarding the scope of Respondent's counter-proposal, certainly cannot be so construed.Further, the record herein reflects no conscious conces-sion, chargeable to Complainant Union's spokesmen, thatthey no longer considered a complete materials' list "es-sential or vital" with respect to their prospective con-tract's administration or Complainant Union's formula-tion of proposals looking toward future contract negotia-tions. See Boston Record-American-Advertiser Division-TheHearst Corporation, 115 NLRB 1095, 1105 (1956). Cf.General Electric Company, 173 NLRB 164, 165 (1968).Therein, this Board noted that:[T]he Union continuously and consistently assertedits statutory right ...prior to the 1966 negotiations,during the negotiations, and subsequent to the nego-tiations. At no time during the negotiations did theUnion indicate to Respondent that it was concedingon this point. [Emphasis supplied.]In General Electric, consistently with these determina-tions, the Board found no waiver. Similar considerations,bottomed upon the present record, fully warrant a paral-lel determination, within my view, herein. ComplainantUnion's course of conduct, prior to, during, and subse-quent to the negotiations which produced the current con-tract between the parties, will support no waiver determi-nation.7. Confidentiality of the information soughtWith matters in this posture, Respondent suggests, fi-nally, that "under the circumstances of this particularcase" the firm's management should not be consideredstatutorily bound to provide Complainant Union's re-quested list. More particularly Respondent's counsel,within his brief, presses the following contention:Even, assuming arguendo that the information re-quested is relevant to the Union's intelligent func-tioning as bargaining representative of the employ-ees, the information need not be disclosed becauseof its confidential, proprietary and trade secretnature, and the employer's legitimate business needthat the information not be disclosed.Upon this ground, Respondent seeks a determination,herein, that its refusal to provide Complainant Unionwith a complete materials' lists, limited to raw materialsand chemicals stored, handled, and processed within thefirm's Fremont plant, reflects no refusal to bargain, statu-torily proscribed.Responsively, within his brief, the General Counsel'srepresentative contends: First, that Respondent's prof-fered trade secret claims cannot "privilege its refusal"with respect to furnishing relevant informaton, pursuantto request; second, that Respondent's defensive presenta-tion demonstrates no certainty or likelihood of prejudi-cial trade secret disclosures, should Respondent provideComplainant Union's requested list; third, that, further-more, reasonable arrangements may be made "throughbargaining" calculated to accommodate both Complain-ant Union's right to receive relevant information, andRespondent's concern regarding some conceivably"undue" disclosure with respect to confidential, propri-etary, trade secret data.a. Respondent's trade secret claimIn civil litigation, a qualified right to protection againstsome compelled disclosure of trade secrets has long beenrecognized. 8 Wigmore, Evidence §2212 (3d Cir. 1940);Weinstein and Berger, Weinstein's Evidence, Commentaryon Rules of Evidence of the United States Courts and Mag-istrates, Vol. 2, Art. V "Privileges," Sec. 508. Thoughnever, thus far, defined by rule, recognized "trade se-crets" have, conventionally, been considered to compass,inter alia, formulas, devices, or compilations of data, rea-sonably calculated to provide their possessor with somebusiness advantage over competitors not cognizant withrespect thereto. Both policy and logic suggest a broadconcept's validity; trade secrets should, presumably,comprehend "all business data" calculated to guaranteepossessors a better competitive position, with respect towhich secrecy would, or could, substantially enhancevalue.Herein, Respondent's defensive presentation, withinmy view, fully warrants a determination that Fremont'sAC West and Printing Ink Division product lines do,indeed, compass various chemical formulations whichmay, frequently, depend upon "confidential, proprietary"trade secrets.82 BORDEN CHEMICALIn this connection Respondent's associate director ofquality assurance, Karl Drugge, credibly testified: Thatproducers of both adhesive materials and printing inkcompounds are notably competitive; that Respondent'smanagement, therefore, continually strives-through re-search and development projects-to formulate productswith a slight competitive edge, derived from reducedproduction costs or qualitative superiority; and that real-ized competitive advantages, frequently, derive from Re-spondent's usage of some material ingredient whichBorden Chemical's competitors may not know about, orwhich they may be unable to procure, since the materi-al's sole supplier may deal with Respondent, exclusively.In this connection, further, Richard Palmer, Respond-ent's Printing Ink Division manager, testified-crediblyand without contradiction-that, within his field, productsuperiority, with respect to such critical factors as printquality and color, adhesive capacity, and mar resistance,frequently derives from special ingredients within print-ing ink formulas, regarding which competitors may notbe cognizant; that Respondent currently competes withsome six different chemical companies to supply printingink compounds for a particular beer producer's distinc-tive aluminum cans; that Fremont special "buff" colorformula, which provides a concededly "brighter andmore rich" color impression, required 6 months to devel-op; and that special ingredients therein, which BordenChemical's management representatives believe its com-petitors lack, have enabled Respondent to capture some"extremely large portion" of the beer producer's busi-ness.Further, Drugge declared, while a witness, that-within his field-some "six to fifteen" competitive chemi-cal producers regularly strive to meet competition, orgenerate some competitive advantage, by developing"product matches" whereby qualified chemical engineersmay determine the precise chemical composition of com-petitive products. Whenever successful product matcheshave been developed, chemical producers may conse-quentially "improve" their current formulas to equaltheir competitor's product, to develop comparable prod-ucts with favorable price differentials, or to develop su-perior products with their own special materials. Fre-quently, the successful development of product matches,concerning a competitive item's formulation, will dependupon consciously managed or serendipitous discoveries,whereby special ingredients, present within a competi-tor's formulation, can be identified, copied, or surpassed.Finally, Respondent's testimonial presentation-whichI credit in this connection-reveals that Borden Chemi-cal manufactures several products, within its Fremontplant, which require the incorporation of chemical com-pounds producted by outside suppliers, consistently withformulas which those suppliers, themselves, consider"confidential, proprietary" trade secrets.Upon this record, Respondent's reliance on businessdata-specifically concerned with "the chemical andphysical composition of substances" which its variousmanufacturing processes may require-calculated to pro-mote or maintain its competitive position, with theirvalue substantially enhanced by secrecy, cannot be gain-said. Compare, The Ingalls Shipbuilding Corporation, 143NLRB 712, 717, 742 (1963). Within his brief, the GeneralCounsel's representative, indeed, proffers no contentionthat Respondent's claimed reliance on trade secretsshould be considered specious.b. Respondent's measures to protect trade secrets fromdisclosureRespondent's management, determined to protect itstrade secret formulas, currently takes several measurescalculated to preserve the confidentiality of Fremontplant materials and production processes.First, Respondent maintains posted shop rules, whichplant workers may "possibly" be required to sign; viola-tions are considered good cause for reprimand, demo-tion, suspension, or discharge, within management's dis-cretion. These rules, among other things, proscribed alldisclosures, with respect to conversations or information,to "unauthorized" persons, concerned with company"processes, equipment or business," without written per-mission. Further, production workers are forbidden tobring cameras into Respondent's plant without manage-ment's consent.Second, Respondent's management and supervisorypersonnel, together with subordinate union memberworkers, must sign a "Trade Secrets Agreement" whenhired. Therein signatories personnally commit them-selves:...Not to use or divulge without BORDEN'S writ-ten consent, any confidential information acquiredthrough his connection with BORDEN, including butnot limited to, formulations, processing techniques,prices, customer lists and promotion plans.The record, herein, suggests-though it may not posi-tively reveal-Respondent's readiness to compel compli-ance with these commitments, or seek damages for theirbreach, through litigation should such action be required.Third, measures have been devised to control plantaccess. People seeking entrance-save for certain outsideservice or maintenance personnel regularly performingroutine services-must sign a central register book, andrequest permission to enter, from Fremont's works man-ager or his designee. Trucks requiring plant access, forpickups and deliveries, are regularly logged, both withrespect to their ingress and egress.Fourth, Respondent's trade secret formulas are kept insecured files, subject to release from the Fremont plantsolely with "higher level" permission. Such formulas aremarked "confidential" or "secret" when permitted toleave Respondent's plant. Any information concernedwith product formulations, manufacturing process, plantequipment, and raw materials, together with other mat-ters considered confidential-when transmitted betweenlocations, within a Borden Chemical division-requires alaboratory manager's concurrence. When such data mustbe transmitted "outside" some particular division, theconcerned division's general manager must signify hispermission. Data transmitted by mail must carry a re-quired "Secret" cover sticker or stamp.Respondent may, sometimes, be required to provideFederal Government agencies with data, which manage-83 DECISIONS OF NATIONAL LABOR RELATIONS BOARDment representatives may consider trade secret informa-tion. Under certain circumstances, the recipient govern-mental bodies must, pursuant to statute, perserve suchtrade secret data's presumptive confidentiality.Officially, I note-in this connection-the Occupation-al Safety and Health Act's requirement that "informationreported to ...the Secretary [of Labor] or his repre-sentative in connection with any inspection or proceed-ing" which contains or might reveal some trades secret"shall be considered" confidential. (29 U.S.C. Sec. 664.)Within his brief, Resondent's counsel, further, cites theToxic Substances Control Act; Section 14 therein, heclaims, provides, in relevant part, that "information re-ported to ...the administrator ...shall ...not bedisclosed" save in certain limited circumstances. SeeChrysler Corp. v. Brown, 441 U.S. 281 (3d Cir. 1979), inthis connection.Further, I note-officially-that, whenever a FederalGovernment agency's preservation of confidentiality,with respect to reported data, cannot be considered spe-cifically required by statute, the Freedom of InformationAct, 5 U.S.C. Section 552(b)(4), nevertheless permits non-disclosure, with respect to "trade secrets" consideredprivileged or confidential.With matters in this posture, the reasonableness of Re-spondent's concern for trade secret preservation, withinmy view, cannot be gainsaid.(c) The General Counsel's contentionWithin his brief, The General Counsel's representativesproffers no serious challenge, specifically with respect toRespondent's claim that-should it provide a complete"raw materials and chemicals" list pursuant to Complain-ant Union's request-some confidential trade secret infor-mation would inevitably be disclosed, thereby, and thatsuch disclosures could conceivably injure the firm's com-petitive business position. Nevertheless, the GeneralCounsel contends that Respondent's sweepingly general-ized confidentiality claim "does not privileges its refusal"with respect to furnished relevant data. The Ingalls Ship-building Corporation, supra at 717. He cites analogous sit-uations, wherein Board decisions reflect its rejection ofcontentions, proffered by concerned employers, that rele-vant information need not be furnished because of itsconfidential nature.Most of the General Counsel's cited cases, how-ever, dealt with situations wherein concerned em-ployers were claiming confidentiality with respectto specialized wage or salary data. One case consid-ered the claimed confidentiality of customers'names.Essentially, these Board decisions do reflect determina-tions that-under the circumstances present in these par-ticular cases-demonstrated employer concerns with re-spect to confidentiality did not "outweigh" some labororganization's proper interest, with respect to pursuing acollective-bargaining objective, statutorily permitted.The General Counsel's primary contention, however,must now be considered too broadly stated. See DetroitEdison Company v. N.LR.B., 440 U.S. 301 (1979).Therein, Justice Stewart, speaking for the Court, notedat 318 that:The Board's position [regarding the potential rel-evance of some particular worker's aptitude testscores] appears to rest on the proposition that unioninterests in arguably relevant information mustalways predominate over all other interests, howev-er, legitmate. But such an absolute rule has neverbeen established, and we decline to adopt such arule here ...Substantially, therefore, final determinations with respectto whether informational disclosures-pursuant to somelabor organization's request-should be considered re-quired, must now derive from this Board's considerationof competing interests; those interests, further, must beweighed with due regard for each case's particular cir-cumstances. Some balanced judgment, required to deter-mine whether and to what extent requested disclosuresshould be directed, may then be reached. (See Weinsteinand Berger, supra, Vol. 2, Sec. 508-2 and 6, in this con-nection.)(d) The validity of Respondent's privilege claimIn civil litigation, as previously noted, claims of privi-lege, proffered to preserve trade secrets, have never beengiven absolute recognition. Such claims have been recog-nized when, within a trier's view, their allowance willnot tend to work injustice. See Weinstein Evidence, supra.Wigmore, likewise, describes the qualified nature of theprivilege, though in somewhat less categorical terms. Noprivilege of secrecy, he declares, should be recognized ifthe rights of possibly innocent persons depend essentiallyor chiefly, for their ascertainment, upon the disclosuresought. (8 Wigmore, Evidence §- 2212 (3d Cir. 1940.)Thus, persons claiming some necessity to keep particularmatters secret should be expected to make secrecy's ex-igency particularly plain. More particularly, trade secretclaimants may properly be required to demonstrate somelikelihood of damage, should their purported secret's dis-closure be directed.Upon this record, however, Respondent's spokesmanhave not-within my view-persuasively demonstrated aclaimed certainty or likelihood that their firm's trade se-crets would be compromised, should the disclose of Fre-mont's various "materials and chemicals" be compelledpursuant to Complainant Union's list request.Within his brief, Respondent's counsel does contendthat, when confronted with Complainant Union's re-quest, his client's designated representatives:...made known its position to the Union that ithad no such list of raw materials and chemicals, andeven if it did, because of the confidential, propri-etary and trade secret nature of such information,and the certain risk of public disclosure, such a listwould not be disclosed. [Emphasis supplied.]Nothing in Respondent's testimonial presentation, how-ever, dealt with the claimed "certainty" or "likelihood"of public trade secret disclosures. Respondent's witnesses84 BORDEN CHEMICALdid declare-persuasively, within my view-that, shouldBorden Chemical's business competitors, somehow,become cognizant with respect to nothing more thantheir firm's complete "raw materials and chemicals"roster, its competitive position might conceivably bedamaged. Their testimony, however, provided neitherdefinitive forecasts, nor presumably informed specula-tion, regarding the method, manner, or circumstancesunder which such potentially prejudicial disclosuresmight, conceivably, reach Respondent's competition. Thefirm's "mere ...assertion" that a list's submission tounion representatives might "advantage" business com-petitors cannot defeat a right to disclosure of relevant in-formation. See The Kroger Company, supra at 447, in thisconnection.Mindful of this principle, I note that ComplainantUnion requested no formula disclosures; union repre-sentatives merely requested a complete materials inven-tory list. Compare Sandee Manufacturing Co. v. Rohm &Haas Co., 24 F.R.D. 53 (N.D. I11., 1959); therein, the dis-closure of specific ingredients, within a purported "tradesecret" substance, was directed, without a disclosure ofthe formula, pursuant to which they had been combined.Further, I note that Complainant Union's request-unlikedemands for disclosure pressed by litigants in patent in-fringement cases, unfair competition cases, personalinjury cases, and suits, for breach of warrantly-soughtno disclosures before a trier of fact, for the publicrecord, which Respondent's competitiors might rightful-ly peruse.Respondent's witnesses, never specified whether theyfeared disclosure with respect to their complete materi-als' list, or merely with respect to some partial disclo-sure. They were not requested to describe whatever con-ceivable channels of prejudicial disclosure they wereconcerned about; nor were they requested to detail theirspeculations with regard to Complainant Union's possiblerationale for consciously managed or permitted disclo-sures within Respondent's business community. They didnot even discuss possibly "inadvertent leaks" whichmight-through some process never detailed for therecord-reach Respondent's business competitors. SeeThe Ingalls Shipbuilding Corporation, supra at 717 and742, in this connection. This Board cannot presume some"certain risk of public disclosure" which Respondent hasnot, yet, persuasively demonstrated.Conversely, the probability that Complainant Union'sseveral "institutional interests" would, likely, militateagainst disclosures prejudicial to Respondent's competi-tive position may, reasonably, be deduced from the pres-ent record.In Detroit Edison, supra at 2733, the Supreme Courtnoted this Board's brief references to various union insti-tutional interests calculated to militate against disclosure,but, because of that case's procedural posture, their sig-nificance-particularly with reference to the Board's un-derlying determination, on balance, that the concernedlabor organization's right to request and receive poten-tially relevant information should be confirmed-was notconsidered. The Court's decision reflects concern withthe sufficiency of the Board's remedial directive, ratherthan its basic unfair labor practice determination.In this connection, Complainant Union's longstanding,concededly amicable, relationship with Respondent'smanagement should-first-be noted; union representa-tives would presumably, be loath to jeopardize that rela-tionship by deliberately sanctioning "materials" list dis-closures which might, conceivably, damage Respondent'scompetitive posture. Compare Fawcett Printing Corpora-tion, 201 NLRB 964, 974 (1973). Rather, major cosidera-tions calculated to persuade Complainant Union's con-formance with Respondent's desire to preclude potential-ly prejudicial disclosures may, reasonably, be consideredpresent herein. Complainant Union must, consistentlywith its central function, represent Fremont plant work-ers responsibly, while maintaining a regular "ongoing"relationship with Respondent's management. Data disclo-sures-whether made directly to Respondent's competi-tors, or third parties deemed likely to transmit them-which Borden Chemical might consider calculated to fa-cilitate some consequential "product match" tests whichcould, eventually, prejudice its competitive position,would clearly jeopardize Complainant Union's ability torepresent Respondent's workers, effectively, thereafter.For example: Bad-faith conduct, which Borden Chemi-cal might consider chargeable to Complainant Union,could generate refusals by Respondent to comply withsubsquent requests for similar information; clearly, thiscould adversely affect Complainant Union's general rela-tionship with Respondent herein.Likewise, logic suggests-more significantly-thatComplainant Union would, most likely, derive no benefitfrom prejudicial disclosures to Borden Chemical's com-petitors, since job losses for union members, particularlywithin Respondent's Fremont plant, would probablyresult.Further, nothing within the present record suggeststhat Complainant Union's members, their leadership, ortheir possible designees-receipts of Respondent's prof-fered data-would suffer temptations, likely to promptprejudicial disclosures, because of conflicting loyalties torepresented workers employed by Respondent's competi-tors. In short, no determinations, calculated to suggestsome "clear and present danger" relative to breaches oftrade secrecy, would be warranted herein. Compare CBSInc., 226 NLRB 537, 539 (1976), petition for reviewdenied sub nom. International Brotherhood of ElectricalWorkers, AFL-CIO v. N.LR.B., 557 F.2d 995, 998-1000(2d Cir. 1977) note particularly N.LR.B. v. David But-trick Company, 399 F.2d 505, 507 (Ist Cir. 1968), andBausch & Lomb Optical Company, 108 NLRB 1555(1954), plus further cases cited within the Second Cir-cuit's decision.This Board has consistently held that concerned em-ployers cannot refuse to bargain merely because theirrecognized collective-bargaining representative's negoti-ating team may include representatives of some labor or-ganization which maintains contractual relations withboth the concerned employer, and that firm's competi-tors. See A.M.F. Incorporated-Union Machinery Division,219 NLRB 903, 904, 907 (1975); Harley-Davidson MotorCo., Inc., AMF, 214 NLRB 433, 437 (1974); Roscoe Skip-per, Inc., 106 NLRB 1238, 1240-42 (1953); compare Inde-85 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpendent Drug Store Owners of Santa Clare County, 170NLRB 1699, 1702-03 (1968). Further, contentions thatmembership in a labor organization may be incompatiblewith a worker's duty of loyalty to his employer, particu-larly when that duty involves some responsibility tomaintain confidentiality, have consistently been rejected.See Dun and Bradstreet, Inc., 240 NLRB 162 (1979),citing 194 NLRB 9 and various other cases.Finally, this Board's continuing authority, with respectto Complainant Union's affairs, should be noted; con-fronted with "evidence" suggestive of ComplainantUnion's responsibility for data leaks potentially destruc-tive of trade secrecy, the Board could, conceivably,sanction or condone Respondent's future insistence withrespect to maintaining confidentiality. And ComplainantUnion's capacity to perform its collective-bargainingfunctions, effectively, might thereby, conceivably, suffersome severe restriction.The Supreme Court has declared that "[we] cannotassume that a union conducts its operations in violationof law." Local 357, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America[General Electric Company] v. N.L.R.B., 365 U.S. 667,676 (1961). Comparably, Respondent's presentationherein provides no logical or reasonable basis for indulg-ing conceivable "assumptions" that Complainant Union'srepresentatives would-deliberately-disclose Respond-ent's materials list to competitive firms, corruptly, or forinvidious reasons. Compare Cowles Communications, Inc.,172 NLRB 1909, 1910 (1968); therein, this Board foresaw"no less responsible handling of sensitive data" by unionrepresentatives than by concerned employers. Nor hasany rational basis even been suggested for possible "as-sumptions" herein that Complainant Union would, inevi-tably, handle Respondent's materials list so cavalierly asto risk "accidental" disclosures.(e) ConclusionsWith matters in this posture, we confront, once more,the basic question-previously noted-which Respond-ent's defense presents: Should Borden Chemical's con-cern to preserve certain "confidential, proprietary, tradesecret" chemical formulas-"under the circumstances of[this] particular case"-predominate over ComplainantUnion's proclaimed need for potentially relevant data,reasonably calculated to facilitate its proper discharge ofrepresentative functions, with respect to preserving andpromoting workers' health and safety within the desig-nated firm's Fremont plant? Upon the record, herein,that question, I conclude, merits a negative response.More particularly, Respondent's contention-that itsrefusal to provide Complainant Union's requested "rawmaterials and chemicals" list should not be considered astatutorily proscribed refusal to bargain, because such alist's compelled submission, with its concomitant "certainrisk of public disclosure" regarding various confidential,proprietary, and trade secret matters, would breach arecognized privilege-carries no persuasion. Respond-ent's professed concern to preserve confidentiality withrespect to certain proprietary, trade secret data, shouldnot be considered-upon this record-sufficiently legiti-mate and substantial to outweigh Complainant Union'scontractually recognized concern with regard to poten-tial health and safety hazards within Respondent's plant.The request list's potential relevance or possible useful-ness-particularly in connection with ComplainantUnion's statutorily recognized right to negotiate, andpolice, contractual provisions concerned with workingterms and conditions-has previously, herein, been deter-mined. Within my view, further, Complainant Union'sproclaimed current "need" for such a complete plant ma-terials and chemicals list been-despite Respondent'scomprehensive, professionally mounted, denigratorypresentation-sufficiently demonstrated. Concurrently,Respondent's suggestion, contra, that certain "confiden-tial, proprietary" trade secrets would certainly be com-promised-with some consequent damage to BordenChemical's competitive position-should a list's submis-sion consistent with Complainant Union's request becompelled, cannot reasonably be considered sustained.In this connection, determinations have, herein, beenreached: First, that Complainant Union sought no chemi-cal formula disclosures, but merely a complete materials"inventory" list, from which-however-business com-petitors could, conceivably, derive "product matches"which might possibly facilitate challenges to Respond-ent's competitive leadership; second, that Respondent'switnesses, have proffered no testimonial or documentaryshowing sufficiently persuasive to warrant a factual con-clusion that their required preparation of ComplainantUnion's requested list would prove unduly burdensome;third, that Complainant Union's representatives cannot,consistently with well-settled decisional doctrine, be re-quired to seek potentially relevant, needed data, whichRespondent could concededly provide, from alternativesources; fourth, that union representatives, confrontedwith the situation revealed within this record, could not,in any event, procure reliable "materials and chemicals"data, sufficient for their purpose, from such substitutesources; fifth, that Respondent's spokesmen, though pro-fessionally qualified, have failed to demonstrate, persua-sively, any reasonable justification for their professedconcern that a complete "materials and chemicals" list,delivered to union representatives, would be "certain" or"likely" to reach Respondent's business competitors;sixth, that, finally, Respondent's defensive presentation-considered in totality-suggests no reasonable likelihoodof potentially prejudicial disclosures-consummated cor-ruptly, through carelessness, or for invidious reasons-which might be chargeable to union representatives.Within my view, previously noted herein, no certainty orlikelihood with regard to such damaging disclosures canlegitimately be presumed.Thus, on balance, having weighed the well-document-ed "competing interests" revealed within the presentrecord, and having considered the total situation present-ed, I conclude that this Board's present recognition ofRespondent's claimed "trade secret" privilege would notbe warranted. Considered in conjunction, the Board's de-cisions teach that, before a concerned respondent'sclaimed "trade secret" defense can be recognized, re-spondent must-through a record showing-demon-strate, persuasively: First, that a legitimate business need86 BORDEN CHEMICALfor confidentially exists; second, that the labor organiza-tion concerned has been advised, with regard to thefirm's position; third, that the Union's request is over-broad, and its bargaining posture inflexible; fourth, thatthe concerned employer is willing, nevertheless, to makesome effort to accommodate the labor organization's re-quest, subject merely to reasonable restrictions or qualifi-cations, necessary and proper to preserve confidentially.Herein, Respondent's record showing with respect tothese several matters-within my view-has fallen short.Within his brief, the General Counsel's representativesuggests:The information sought by the Union is clearly rele-vant to the employees' working conditions as wellas their own personal health and welfare. It wouldbe naive to believe that workers are not sophisticat-ed enough to be genuinely concerned about theirworking environment, especially in the instantmatter where it is undisputed that all the workersare exposed to a wide assortment of chemicals andother materials. Respondent's assertions that the ex-isting safety procedures are sufficient or that it iswilling to deal with specific problems when theyarise [reveal] a disregard for the collective-bargain-ing process. [Interpolation supplied for purposes ofclarity.]While questioning neither Respondent's good faith norits management's genuine concern with respect to pre-serving and promoting workplace health and safety, Iconcur. Upon this record, Respondent's refusal to pro-vide Complainant Union with a requested list of raw ma-terials and chemicals currently stored, handled, and proc-essed within its Fremont plant, I find, constituted a refus-al to bargain, statutorily proscribed.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCERespondent's course of conduct set forth in section III,above-since it occurred in connection with Respond-ent's business operations described in section I, above-had, and continues to have, a close, intimate, and sub-stantial relation to trade, traffic, and commerce amongthe several States. Absent correction, such conductwould tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.In view of my previously stated findings of fact, andupon the entire record in this case, I make the following:CONCLUSIONS OF LAWI. Respondent, Borden and Chemical, a Division ofBorden, Inc., is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct, as amended.2. International Chemical Workers Union, Local No.733, AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act, as amended.3. All production, warehouse, truck drivers, and main-tenance employees, including working foremen who per-form any production or maintenance work, employed byBorden Chemical, a Division of Borden, Inc., at 41100Boyce Road, Fremont California facility; exclusive of ex-ecutives, professional employees, office clerical employ-ees, laboratory employees, other clerical employees,guards and supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act, as amend-ed.4. Since July 4, 1976, and continuing to date, Com-plainant Union has been the exclusive bargaining repre-sentative of employees of Borden Chemical, a Divisionof Borden, Inc., within the bargaining unit found appro-priate herein, within the meaning of Section 9(a) of theAct, as amended.5. By failing and refusing to provide ComplainantUnion with a complete list of raw materials and chemi-cals purchased, stored, and processed within its Fremont,California, facility, pursuant to request, Respondent hasfailed and refused to bargain collectively with Complain-ant Union herein. Respondent has, thereby, engaged in,and continues to engage in, unfair labor practices withinthe meaning of Section 8(aXS) and (1) of the Act, asamended.6. The unfair labor practices specified affect commercewithin the meaning of Section 2(6) and (7) of the Act, asamended.REMEDYSince I have found that Respondent committed, andhas-thus far-failed to remedy, specific unfair laborpractices which affect commerce, I shall recommend thatit be ordered to cease and desist therefrom, and to takecertain affirmative action, including the posting of appro-priate notices, designed to effectuate the policies of theAct, as amended.Specifically, I have found that Respondent violatedthe statute through its failure or refusal to supply Com-plainant Union with certain information. It will, there-fore, be recommended-without qualification-that Re-spondent cease and desist therefrom, and supply Com-plainant Union, upon request, with the previously re-quested list of raw materials and chemicals which Re-spondent stores, handles, and processes within its Fre-mont, California, facility.Should the Board conclude, nevertheless, that Re-spondent's concern for trade secrecy perservation,herein, constitutes a sufficiently "legitimate and substan-tial" concern, deserving of conditional protection, somequalifications-with respect to my remedial recommen-dation herein-might, conceivably, be considered war-ranted.The nature of scope of those qualifications, however,should be determined with due regard for recognizedlimitation's on this Board's remedial discretion. In DetroitEdison Company v. N.L.R.B., 440 U.S. 301, previouslynoted herein, Justice Stewart, speaking for the SupremeCourt, declared at 314 that:A union's bare assertion that it needs informationto process a grievance does not automatically obligethe employer to supply all the information in themanner requested. The duty to supply information87 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunder § 8(a)(5) turns upon "the circumstances of theparticular case," N.LR.B. v. Truitt Mfg. Co., 351U.S. [149], 153, and much the same may be said forthe type of disclosure that will satisfy that duty. See,e.g., American Cyanamid Co., 129 NLRB 683, 684(1960).... The finding by the Board that [theCompany's concern for test secrecy] did notoutweigh the Union's interest in exploring the fair-ness of the Company's criteria for promotion didnot carry with it any suggestion that the concernitself was not legitimate and substantial.... TheBoard has cited no principle of national labor policy towarrant a remedy that would unnecessarily disservethis interest, and we are unable to identify one. [Em-phasis supplied.]Having determined that, despite the Board's statutory"refusal to bargain" finding, the public utility respond-ent's concern for test secrecy was both legitimate andsubstantial, Justice Stewart concluded that this Board'spurportedly remedial directive provided no "adequate"protection for that firm's "undisputed and important in-terests" regarding the preservation of secrecy with re-spect to certain psychological test materials. Respondenttherein had, previously, volunteered to submit certaindata, which the concerned labor organization had re-quested, to some professional qualified union designee.Consistently, therewith, this Board's Administrative LawJudge had recommended a qualified remedial directive;he suggested that some data, which complainant uniontherein had requested, should be disclosed solely to achosen "expert" intermediary. His recommendation,however, had not been grounded in consideration forDetroit Edison's proclaimed concern regarding secrecyperservation. The Board had, nevertheless, directed thatfirm's management to supply specifically requested datadirectly to Union representatives, subject to certain "pro-tective" restrictions on their use of such supplied materi-als, calculated to protect the firm's interest with respectto preserving the requested data's secrecy. With mattersin this posture, the Supreme Court-though not calledupon to determine whether the concerned employer's re-fusal to provide requested information flouted a statutoryduty-held, for various reasons, that this Board's pur-portedly protective restrictions, calculated to precludeprejudicial disclosures provided "scant protection" forDetroit Edison's clearly "legitimate and substantial" secre-cy interests; that the Agency had, nevertheless, provided"no justification" for its purportedly restricted remedy;and that it had thereby "abused its remedial discretion"when it ordered the respondent before it to deliver cer-tain data directly to union representatives.Should the Board, then, consider Respondent's con-cern for trade secret preservation, upon this record, suffi-ciently "legitimate and substantial" to warrant some pro-tection-despite my determination, previously noted, that no"certain risk" with respect to potentially prejudicial tradesecret disclosures detrimential to Borden Chemical's com-petitive position has been, persuasively, demonstratedherein-some qualification of conventional remedial dir-ectives, consistent with the Supreme Court's DetroitEdison decision, would seem both warranted and neces-sary. Clearly, however, purportedly protective "use" re-strictions-set forth within a Board remedial order spe-cifically calculated to bar Complainant Union fromtaking any action which might permit trade secret datato fall into the hands of Respondent's business competi-tors-will not suffice.In that connection: This Board has never required,routinely, that potentially relevant data should be fur-nished precisely in conformity with a labor organiza-tion's request. The Ingalls Shipbuilding Corporation, supraat 718. Rather, within its remedial discretion, the Boardhas, frequently, described some particular "form andmanner" pursuant to which concerned employers will berequired to provide relevant data; certainly, the Boardmay, likewise, condition a labor organization's right ofaccess with respect thereto. Compare The Detroit EdisonCompany, 218 NLRB 1024 (1975). In most cases, remedi-al directives-thus qualified-have reflected this Board'sconcurrence with particular limitations or conditions,considered reasonably, which concerned employers had,previously, laid down. Nevertheless, the Board's power,within its concededly "broad" discretion, to devise con-ditional remedies, sua sponte, cannot be doubted.Eighteen years ago, this Board held that a respondentfirm, confronted with a labor organization's "adamant in-sistence ... on its right to have ... records" furnishedprecisely in conformity with its prescribed terms,which-nevertheless-refused to provide the broad spec-trum of data demanded, because it wished to protect itsproperty rights in certain purportedly unique manufac-turing techniques and processes, described therein, com-mitted no refusal to bargain, statutorily proscribed.American Cyanamid Company, supra at 684. Within itsdecision, the Board suggested that:... the problem of establishing the conditionsunder which access to [relevant data] may be af-forded the Union in a manner satisfying both its le-gitimate interest in the wage information [therein]contained ..and those of the Respondent in pro-tecting certain other aspects of these records againstthe risk of publicity ...[should properly] be re-solved at the bargaining table ...However, 3 years later, when confronted with a compa-rable situation, the Board-having found that a respond-ent firm had not substantiated its claim that certain rele-vant data was properly considered "highly" confidentialand that such data's disclosure would injure its competitivebusiness position-directed that firm to furnish complain-ant labor organization therein, upon request, with all"pertinent" data. The Ingalls Shipbuilding Corporation,supra at 718. In that connection, the Board declared:...Respondent believes that the rate books con-tain [nonrelevant] business information .... it maymake the relevant wage data available to the Coun-cil in some other fashion. We leave it to the goodfaith of the parties, now that Respondent has beenclearly apprised that it must supply [relevant] data... to determine between themselves the condi-tions under which the Council's right of access to88 BORDEN CHEMICALsuch data may be accommodated to the Respond-ent's proper concern not to have business informa-tion of a confidential character revealed to its com-petitors. [Emphasis supplied. Interpolations pro-vided to promote clarity.]Comparably, this Board, charged with a responsibility toprovide remedies congruous with policy, could-con-ceivably-decided to qualify its mandate, herein, withsimilar precatory language. Or, perhaps, Respondent'smanagement could be required to bargain collectivelywith Complainant Union's representatives, upon request,concerning some "mutually satisfactory terms" pursuantto which Respondent would, finally, concede its willing-ness to provide a complete raw materials and chemicalslist. To date, Respondent's purely negative replies-when confronted with Complainant Union's repeated re-quests-have provided union representatives neither with"guides" which might help them frame some qualifiedrequest, possibly hedged with promissory safeguards, norwith "incentives" to do so, bottomed upon expectationsthat such a qualified request would be honored. CompareFawcett Printing Corporation, 201 NLRB 964, 975 (1973).Thus, Complainant Union herein cannot-properly-becharged, yet with "adamant insistence" concerning itsright to request and receive Respondent's material listwithout proffering some reciprocal commitments calcu-lated to preclude such a list's prejudicial dissemination.Compare Detroit Edison Company v. N.LR.B., supra.The parties, thus far, have never considered whetherthey could negotiate "mutually satisfactory terms" pursu-ant to which potential disclosures prejudicial to Re-spondent's trade secret formulas might be forestalled.Clearly, this Board can-should it so choose-suggest ormandate further discussion, calculated to produce a me-diatory consensus, in that regard.In short, with matters in their present posture, ar-guendo, some possible determination regarding the neces-sity or propriety of a qualified remedy, herein, may meritBoard consideration. For reasons previously noted, how-ever, my remedial recommendations will be confined toconventional directives, which are fully warranted,within my view, upon the present record.[Recommended Order omitted from publication.]89